Exhibit 10.1

 

BancFirst Corporation

Employee Stock Ownership Plan

and Trust Agreement

 

 

 

(Adopted Effective January 1, 2015)

 

 

i

--------------------------------------------------------------------------------

 

BANCFIRST CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

AND TRUST AGREEMENT

Table of Contents

 

Page

ARTICLE I. Parties, Date and Purpose

1

 

1.1

Parties and Date

1

 

1.2

Purpose

1

 

1.3

Status of Employer

1

ARTICLE II. Definitions

2

 

2.1

“Amounts Forfeited”

2

 

2.2

“Authorized Leave of Absence”

2

 

2.3

“Beneficiary”

2

 

2.4

“Board of Directors”

2

 

2.5

“Break in Service”

2

 

2.6

“Code”

2

 

2.7

“Committee”

2

 

2.8

“Compensation”

2

 

2.9

“Effective Date”

3

 

2.10

“Employee”

3

 

2.11

“Employer”

3

 

2.12

“Employer Securities”

3

 

2.13

“Employment Commencement Date”

4

 

2.14

“Entry Date”

4

 

2.15

“ERISA”

4

 

2.16

“ESOP Accounts”

4

 

2.17

“Exempt Loan”

4

 

2.18

“Five Percent Owner”

5

 

2.19

“Highly Compensated Employee”

5

 

2.20

“Hour(s) of Service”

6

 

2.21

“Investment Manager”

8

 

2.22

“Leased Employee”

8

 

2.23

“Life Expectancy”

8

 

2.24

“Nonhighly Compensated Employee”

8

 

2.25

“Normal Retirement Date”

8

 

2.26

“Participant”

8

 

2.27

“Participation”

8

 

2.28

“Plan”

9

 

2.29

“Plan Administrator”

9

 

2.30

“Plan Year”

9

 

2.31

“Required Beginning Date”

9

 

2.32

“Section 414 Entity”

9

i



--------------------------------------------------------------------------------

 

 

2.33

“Spousal Consent”

9

 

2.34

“Total and Permanent Disability”

10

 

2.35

“Trust”

10

 

2.36

“Trustee”

10

 

2.37

“Trust Fund”

10

 

2.38

“Valuation Date”

10

 

2.39

“Vested Account Balance”

10

 

2.40

“Year(s) of Service”

10

ARTICLE III. Eligibility and Participation

11

 

3.1

Eligibility

11

 

3.2

Entry Date

11

 

3.3

Participation upon Reemployment.

11

 

3.4

Date of Absence

12

 

3.5

Communication to Employees

12

 

3.6

Impact of Ineligible Employees on Coverage and Discrimination Testing

12

 

3.7

Definitions

12

ARTICLE IV. Contributions

13

 

4.1

Contributions by Employer

13

 

4.2

Form of Contributions

13

 

4.3

No Participant Contributions

13

ARTICLE V. Accounting, Allocation and Valuation

14

 

5.1

Accounts

14

 

5.2

Allocation of Contributions

14

 

5.3

Restriction On Allocation of ESOP Contribution

14

 

5.4

Allocation of Amounts Forfeited

14

 

5.5

Income Allocation

15

 

5.6

Accounting for Participants’ Contributions

16

 

5.7

Statement of Account

16

 

5.8

Special Valuation Date

16

 

5.9

Definitions Applicable to Limitations on Allocations

16

 

5.10

Limitation on Allocations.

20

ARTICLE VI. Benefits

22

 

6.1

Retirement, Death or Disability

22

 

6.2

Termination for Other Reasons.

22

 

6.3

Employee Contribution Accounts

23

 

6.4

Loans to Participants

23

 

6.5

Designation of Beneficiary

23

 

6.6

Distribution Commencement Date.

24

 

6.7

Determination of Amounts Forfeited.

25

 

6.8

Methods of Distribution

26

 

6.9

Required Minimum Distribution

28

 

6.10

Put Option

31

ARTICLE VII. Special Rules Relating to Top Heavy Plans

33

ii



--------------------------------------------------------------------------------

 

 

7.1

Top-Heavy Plan.

33

 

7.2

Effect of Article

35

ARTICLE VIII. The Committee

36

 

8.1

Membership

36

 

8.2

Organization and Operation

36

 

8.3

Powers and Duties

36

 

8.4

Directions to Trustee

36

 

8.5

Exercise of Power in Nondiscriminatory Manner

37

 

8.6

Claims Procedure.

37

 

8.7

Indemnification

38

 

8.8

Investment Manager

38

 

8.9

Employment of Agents

38

 

8.10

Unclaimed Benefits

38

ARTICLE IX. Investments

40

 

9.1

Fiduciary Standard

40

 

9.2

Investment in Employer Securities

40

 

9.3

Voting of Employer Securities

41

 

9.4

Payment of Dividends

42

 

9.5

Tender Offers

43

 

9.6

Diversification of Participant Accounts

44

ARTICLE X. The Trust

46

 

10.1

The Trust and Trust Fund

46

 

10.2

The Trustee

46

 

10.3

Duties of the Trustee

47

 

10.4

Directed Powers of the Trustee

47

 

10.5

Complementary Powers of the Trustee

49

 

10.6

Expenses

50

 

10.7

Accounting

50

 

10.8

Investment Manager

51

 

10.9

Distributions

51

 

10.10

Deliver of Notices, Proxy Statements and Other Documents

51

 

10.11

Returns and Reports

51

 

10.12

Liability of the Trustee; Reliance on Instructions

51

 

10.13

Taxes

52

 

10.14

Resignations, Removals and Appointments

52

 

10.15

Voting; Action With or Without Meeting

52

 

10.16

Restrictions on Trustee’s Powers

52

 

10.17

Directions by Committee

53

 

10.18

Third Parties Reliance Upon Trustee’s Authority

53

 

10.19

Indemnification

53

 

10.20

Second Trust

53

 

10.21

Merger or Consolidation

53

ARTICLE XI. Amendments and Termination

55

iii



--------------------------------------------------------------------------------

 

 

11.1

Amendment of Plan

55

 

11.2

Termination of Plan

55

 

11.3

Suspension and Discontinuance of Contributions

55

 

11.4

Merger of Plan

56

 

11.5

Liquidation of Trust Fund

56

ARTICLE XII. Concerning Other Qualified Plans

57

 

12.1

Transfer from Other Qualified Plans of the Employer

57

 

12.2

Transfer to Other Qualified Plans

57

 

12.3

Transfer from Other Qualified Plans

57

ARTICLE XIII. General

58

 

13.1

Not Contract Between Emp1oyer and Employee

58

 

13.2

Governing Law

58

 

13.3

Counterpart Execution

58

 

13.4

Severability

58

 

13.5

Spendthrift Provision

58

 

13.6

Qualified Domestic Relations Orders

58

 

13.7

Maximum Duration

59

 

13.8

Successor Employer

59

 

13.9

Compensation and Expenses of Administration

60

 

13.10

Holding of Contributions

60

 

13.11

Recordkeeping

60

 

13.12

Special Provisions related to Military Service

60

ARTICLE XIV. Amendments Applicable Solely to Merged Plans

62

 

14.1

Direct Rollovers Under Section 401(a)(31).

62

 

14.2

Vesting for Merged Plans

62

 

 

iv



--------------------------------------------------------------------------------

 

BANCFIRST CORPORATION

EMPLOYEE STOCK OWNERSHIP PLAN

AND TRUST AGREEMENT

This instrument is an amendment and restatement of the document governing the
BancFirst Employee Stock Ownership Plan which is intended to conform to the
changes required by the Pension Protection Act of 2006, and other applicable
laws, regulations, and administrative authority.

Article I.
Parties, Date and Purpose

1.1Parties and Date

  This agreement is entered into effective as of January 1, 2015 by and between
BancFirst Corporation, a bank holding company (“Employer”), and BancFirst, an
Oklahoma banking corporation (“Trustee”).

1.2Purpose

  The Employer establishes this Plan to enable the Participants and their
Beneficiaries to share in the growth of the Employer’s value, encourage loyalty
and continuity of service of the Participants and provide for the financial
security of the Participants and their Beneficiaries.  The Employer intends that
the Plan will meet the requirements of Sections 401(a) and 501(a) of the
Code.  The Employer intends for the Employer contributions to the Plan be
invested primarily in “Qualifying Employer Securities” and “Employer Securities”
and to qualify as an employee stock ownership plan as defined in Section
4975(e)(7) of the Code.

1.3Status of Employer

  The Employer is a corporation which is subject to taxation under Subchapter C
of the Internal Revenue Code of 1986.

1



--------------------------------------------------------------------------------

 

Article II.
Definitions

Pronouns and other similar words used herein in the masculine or neuter gender
shall be read in the appropriate gender.  The singular form of words shall be
read as plural where appropriate.  Where capitalized words or phrases appear in
the Plan, they shall have the meaning set forth below.

2.1“Amounts Forfeited”

means that portion of a terminated ESOP Account to which such Participant is not
entitled because of an insufficient number of Years of Service.

2.2“Authorized Leave of Absence”

means any absence authorized by the Employer under the Employer’s standard
personnel practices applied to all persons under similar circumstances in a
uniform manner during which the Employer does not pay any compensation to an
Employee with respect to such leave including any required military service
during which an Employee’s or Participant’s re‑employment rights are protected
by law.  Notwithstanding any provision of this Plan to the contrary,
contributions, benefits and service credit with respect to qualified military
service will be provided in accordance with Section 414(u) of the Code effective
December 12, 1994.

2.3“Beneficiary”

means any person or entity designated or deemed designated by a Participant to
receive benefits under the Plan.

2.4“Board of Directors”

means the governing body of any organization adopting this Plan.

2.5“Break in Service”

means, with respect to any Employee or Participant, any Plan Year during which
he completes no more than five hundred (500) Hours of Service.

2.6“Code”

means the Internal Revenue Code of 1986, as amended from time to time, and any
successor legislation.

2.7“Committee”

means the committee established under Article VIII to administer this Plan.  An
individual may serve as a member of the Committee whether or not he is an
Employee or a Participant.  The Committee shall be the Plan Administrator.

2.8“Compensation”

means a Participant’s wages, salaries, fees for professional services, and other
amounts earned for personal services actually rendered in the course of
employment with the Employer which are received during the Plan Year after a
Participant’s Entry Date and which are includible in the Participant’s taxable
income; but excluding the following:

(a)Employer contributions to a plan of deferred compensation to the extent
contributions are not included in the gross income of the Employee for the
taxable year in which contributed, or any contributions on behalf of an Employee
to a simplified employee pension plan to the extent such contributions are
deductible by the Employee, or any distributions from any plan of deferred
compensation whether or not includible in the gross income of the Employee when
distributed;

2



--------------------------------------------------------------------------------

 

(b)Amounts realized from the exercise of a non‑qualified stock option or when
restricted stock or property held by an Employee becomes freely transferable or
is no longer subject to a substantial risk of forfeiture; and

(c)Amounts realized from the sale, exchange or other disposition of stock
acquired under a qualified stock option.

Compensation shall include any amount which is contributed by the Employer
pursuant to the Employee’s election or a salary reduction agreement and which is
not included in the Employee’s gross income under Sections 125, 132(f)(4),
401(k), 402(e)(3), 402(h), 402(k) or457(b) of the Code.

For Plan Years beginning after December 31, 2001, a Participant’s annual
Compensation taken into account for any Plan Year shall not exceed the amount
designated at Section 401(a)(17) of the Code as in effect on the first day of
the Plan Year (“Compensation Limitation”).  Such amount shall be prorated in the
event the Plan Year is less than 12 months.

2.9“Effective Date”

means January 1, 2015, unless otherwise set forth in the Plan.

2.10“Employee”

means a person who is employed by the Employer on the basis of an employer –
employee relationship who receives remuneration for personal services rendered
for the Employer.

2.11“Employer”

means any entity designated in Section 1.1, any Section 414 Entity which adopts
this Plan with the written consent of the Company, and any successor as provided
in Section 13.8 of the Plan.

2.12“Employer Securities”

means (a) common stock of the Employer (or of a corporation which is a member of
the same controlled group) which is (1) readily tradable on an established
securities market; or (2) has a combination of voting power and dividend rights
equal to or in excess of that class of common stock of the Employer (or of any
other such corporation) having the greatest voting power and dividend rights; or
(b) non‑callable preferred stock which is convertible at any time into common
stock described in (1) or (2) above, if such conversion is at a conversion price
which, as of the date of acquisition by the Plan, is reasonable.  Preferred
stock shall be treated as non‑callable if after the call there will be a
reasonable opportunity for a conversion. “Marketable obligations” are bonds,
debentures, notes, certificates, or other evidences of indebtedness of the
Employer (a) which are acquired for the Trust Fund either (i) on the market at
the price prevailing on a national securities exchange or, if the obligation is
not traded on such an exchange, at a price no greater than the offering price
established by current independent bid and asked prices, (ii) from an
underwriter at a price no greater than the public offering price set in the
prospectus or circular and at which a substantial portion of the same issue is
acquired by persons independent of the Employer, or (iii) from the Employer at a
price no greater than the current price paid for a substantial portion of the
same issue by persons independent of the Employer; (b) in which, immediately
following the acquisition of any such obligations, no more than 25% of Plan
assets are invested (including any such obligations of the Employer or its
affiliate); and (c) of which, with respect to a particular issue of such
obligations (i) no more than 25% of the amount of such issue which is issued and
outstanding at the time of

3



--------------------------------------------------------------------------------

 

acquisition is held by the Plan, and (ii) no less than 50% of the amount of such
issue which is issued and outstanding at the time of acquisition is held by
persons independent of the Employer.

2.13“Employment Commencement Date”

means the date on which an Employee first performs an Hour of Service for the
Employer.

2.14“Entry Date”

means the date an Employee becomes a Participant.

2.15“ERISA”

means Public Law No. 93‑406, the Employee Retirement Income Security Act of
1974, as amended from time to time.

2.16“ESOP Accounts”

means the accounts maintained for a Participant in which his allocated share of
Employer contributions and Amounts Forfeited and any adjustments relating
thereto are recorded, unless otherwise directed in the Plan.  The contributions
allocated to such accounts shall be all Employer contributions which are
designed to be invested primarily in Qualifying Employer Securities and Employer
Securities.  Subaccounts shall be established as needed.

2.17“Exempt Loan”

means a loan made to the Plan by a disqualified person or a loan made to the
Plan and guaranteed by a disqualified person and exempt from the prohibited
transaction rules under Section 4975 of the Code and Treasury Regulations
thereto by complying with the following requirements:

(a)The loan shall be primarily for the benefit of Plan Participants and
Beneficiaries;

(b)The proceeds of the loan must be used within a reasonable period of time to
acquire Qualifying Employer Securities, to repay such loan, or to repay a prior
Exempt Loan;

(c)Qualifying Employer Securities acquired with such loan shall not be subject
to a put, call, option, buy, sell or similar arrangement while held by the Plan
or when distributed from the Plan, except as set forth in Article VI of the
Plan;

(d)The loan shall be without recourse against the Trust Fund, and no person
entitled to payment under the loan shall have any right to assets of the Trust
Fund other than (i) Qualifying Employer Securities acquired with the proceeds of
the loan and Qualifying Employer Securities which are collateral for a prior
Exempt Loan to be repaid with the loan, (ii) Employer contributions made to meet
an obligation under the loan, and (iii) earnings attributable to Qualifying
Employer Securities which are collateral for the loan and investment thereof;

(e)In the event of default upon the loan, the value of assets transferred in
satisfaction of the loan shall not exceed the amount of the default.  If the
lender is a disqualified person (as defined in Section 4975 of the Code), the
loan must provide for a transfer of assets upon and to the extent of the failure
of the Plan to meet the payment schedule of the loan;

(f)The loan shall bear a reasonable rate of interest;

4



--------------------------------------------------------------------------------

 

(g)Plan assets which are collateral for the loan shall be released from such
encumbrance each Plan Year during the duration of the loan.  The number of
shares of Qualifying Employer Securities to be released each Plan Year shall
equal the number of encumbered shares held immediately prior to the release for
such Plan Year multiplied by a fraction, the numerator of which is the amount of
principal and interest paid for such Plan Year, and the denominator of which is
the sum of the numerator and the amount of principal and interest to be paid in
all future Plan Years.

The above determination for release of encumbered Qualifying Employer Securities
may be made with reference to principal payments only if: (i) the loan provides
for annual payments of principal and interest at a cumulative rate that is not
less rapid at any time than level annual payments of such amounts for ten (10)
years; (ii) interest included in any payment is disregarded only to the extent
that it would be considered interest under standard loan amortization tables;
and (iii) the sum of the expired duration of the loan, renewal or extension
period of the loan does not exceed ten (10) years.

(h)The Exempt Loan shall be for a specific term and may not be payable upon
demand of any person, except in case of default.  Payments with respect to an
Exempt Loan during a Plan Year must not exceed an amount equal to the sum of the
Employer’s contributions (other than contributions of employer securities) that
are made under the Plan to fund its obligations under such Exempt Loan, the
earnings attributable to such contributions, and earnings attributable to the
Qualifying Employer Securities which are held as collateral for the Exempt Loan
received during or prior to the Plan Year less such payments in prior Plan
Years.  The Trustee must account for such contributions and earnings separately
until the Exempt Loan is repaid.

2.18“Five Percent Owner”

means, if the Employer is a corporation, any person who owns (or is considered
as owning within the meaning of the ownership aggregation rules contained at
Section 318 of the Code) more than five percent (5%) of the outstanding stock of
the corporation or stock possessing more than five percent (5%) of the total
combined voting power of all stock of the corporation; or, if the Employer is
not a corporation, any person who owns more than five percent (5%) of the
capital or profits interest in the Employer.  In determining percentage
ownership hereunder, Employers that would otherwise be aggregated under Sections
414(b), (c), (m) or (o) of the Code shall be treated as separate
employers.  Solely for the purpose of determining who is a Five Percent Owner,
Section 318(a)(2)(C) of the Code shall be applied by substituting five percent
(5%) for fifty percent (50%), and, constructive ownership rules for employers
other than corporations shall be determined based on principles similar to those
contained in Section 318 of the Code.

2.19“Highly Compensated Employee”

means an active Employee who:  (1) was a 5% owner at any time during the year or
the preceding year, or (2) for the preceding year had compensation from the
employer in excess of $80,000 and was in the top-paid group for the preceding
year.  The $80,000 amount is adjusted at the same time and in the same manner as
under Section 415(d), except that the base period is the calendar quarter ending
September 30, 1996.  An Employee is in the top-paid group of Employees for any
year if such Employee is in the group consisting of the top 20% of the Employees
when ranked on the basis of Compensation paid during such year.

5



--------------------------------------------------------------------------------

 

The determination whether a former Employee is a “highly compensated former
employee” is based on the rules applicable to determining highly compensated
employee status as in effect for that determination year, in accordance with
Section 1.414(q)-1T, A-4 of the temporary Income Tax Regulations and Notice
97-45.

In determining whether an employee is a highly compensated employee for years
beginning in 1997, the amendments to Section 414(q) stated above are treated as
having been in effect for years beginning in 1996.

2.20“Hour(s) of Service”

shall be determined based upon the hourly records of the Employer.  If the
Employer does not maintain hourly records for a particular Employee, such
Employee shall be credited with ninety (90) Hours of Service if such Employee
would have been credited with at least one Hour of Service during the bi‑weekly
payroll period.

Hours of Service shall include:

(a)Each hour for which an Employee is directly or indirectly paid, or entitled
to payment, by the Employer for the performance of duties.  These hours shall be
credited to the Employee for the computation period or periods in which the
duties are performed;

(b)Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), layoff, jury
duty, military duty, or Authorized Leave of Absence; provided, no more than 501
Hours of Service shall be credited under this subparagraph (b) for any single
continuous period of time during which no duties are performed, whether or not
such period occurs in a single Plan Year.

If a payment made or due is calculated on the basis of units of time (i.e.,
hours, days, weeks or months), the number of hours to be credited shall be the
number of regularly scheduled working hours included in the units of time on the
basis of which the payment is calculated.  If such payment is not calculated on
the basis of units of time, the number of hours to be credited shall be equal to
the amount of the payment divided by the Employee’s most recent hourly rate of
pay before his absence.

In the case of an Employee without a regular work schedule, the number of hours
to be credited shall be determined on the basis of a 40‑hour workweek or an
8‑hour workday or any other reasonable basis which reflects the average hours
worked over a representative period of time, provided the basis so used is
consistently applied.

These hours, if credited for a payment calculated on the basis of units of time,
shall be credited to the Employee for the computation period or periods in which
the period during which no duties are performed occurs, beginning with the first
unit of time to which the payment relates.  Hours not calculated on the basis of
units of time shall be credited to the computation period in which no duties are
performed; provided, if the period of nonperformance of duties extends beyond
one computation period, such hours shall be allocated to not more than the first
two such computation periods, on a reasonable basis consistently applied;

6



--------------------------------------------------------------------------------

 

(c)Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer.  The same Hours of Service shall
not be credited under paragraphs (a), (b), or (d), as the case may be, and under
this paragraph (c).  These hours shall be credited to the Employee for the
computation period or periods to which the award or agreement pertains rather
than the computation period in which the award, agreement or payment is made;
and

(i)Solely for the purpose of determining whether a Break in Service with respect
to either Participation or vesting has occurred, in the case of any Employee who
is absent from work for any period by reason of the pregnancy of the Employee,
by reason of the birth of the Employee’s child, by reason of the placement of a
child with the Employee in connection with the adoption of the child by the
Employee, or for purposes of caring for such child for a period beginning
immediately following such birth or placement, the Plan shall treat the
following as Hours of Service:

(ii)Hours of Service which would normally have been credited to such individual
but for such absence; or

(iii)In any case in which the Plan is unable to determine the hours as in (i)
above, eight (8) hours of service per day of such absence, except that the total
number of hours treated as Hours of Service under this Section shall not exceed
five hundred one (501) hours.

The hours described in subparagraphs (i) and (ii) above shall be treated as
Hours of Service only in the Plan Year in which the absence from work begins if
a Participant would be prevented from thereby incurring a Break in Service in
such Plan Year; or, in any other case, in the following Plan Year.  No credit
shall be given pursuant to this Section unless the Participant furnishes the
Committee such information as specified below.

In order for the Participant to receive credit for Hours of Service, as provided
in this Section, during absence due to maternity or paternity leave, he shall
certify to the Employer that the leave was taken for the permitted
reasons.  This certification shall include, in the case of a child born to the
Participant, a statement from a physician, and in the case of an adoption, a
certified copy of a court order or other document.  In addition, this
certification shall supply information relating to the number of normal work
days for which there was an absence.

(d)Hours of Service prior to the Effective Date shall be determined by the
Employer from accessible records of the Employer, if available.  If no records
are available, the Employer shall make a reasonable estimate of an Employee’s
Hours of Service prior to the Effective Date.

(e)Hours of Service performed for Thunderbird Executive Resources, Inc.,
Thunderbird Financial Corporation, Unitech, Inc., Wilcox & Jones, Inc. (now
known as Wilcox, Jones & McGrath, Inc.)Park State Bank, Lincoln National Bank,
First Bartlesville Bank, Armor Assurance Company, shall be counted as Hours of
Service performed for the Employer.

(f)With respect to persons who are employed by 1st Bank of Oklahoma as of
January 1, 2012, and who continue such employment after such date, subject to
the break in

7



--------------------------------------------------------------------------------

 

service provisions set forth in this Section 2.20, hours of service with 1st
Bank Oklahoma shall be counted as employment service under this Plan for
purposes of determining vesting and eligibility to participate.

(g)With respect to persons who were employed by Okemah National Bank as of
October 20, 2011 and who continue employment after such date, subject to the
break in service provisions contained in this Section 2.20, hours of service
with Okemah National Bank shall be counted as hours of service under this Plan
for purposes of determining vesting and eligibility to participate.

The provisions of this Section shall be construed so as to resolve any
ambiguities in favor of crediting an Employee or Participant with Hours of
Service.  Where the Employer maintains the plan of a predecessor employer,
service for such predecessor employer shall be treated as service for the
Employer.  Hours of Service shall be credited for employment with the Employer
including any employer excluded at Section 2.11 and for any period of employment
with the Employer during which the Employee was ineligible to participate in the
Plan.  Hours of Service under this Section shall be calculated and credited
pursuant to Section 2530.200b‑2 of the Department of Labor Regulations which are
incorporated herein by reference.

2.21“Investment Manager”

means a person who is either (a) registered as an investment adviser under the
Investment Advisers Act of 1940; (b) a bank, as defined in the Investment
Advisers Act of 1940; or (c) an insurance company qualified to perform
investment management service, under the laws of more than one state.

2.22“Leased Employee”

means any person defined in Section 414(n) of the Code, which includes any
person who is not an Employee of the Employer but who has provided services to
the Employer pursuant to an agreement between the Employer and any other person
(“leasing organization”) (or for the Employer and related persons under Section
414(n)(6) of the Code) which services are performed on a substantially full time
basis for a period of at least one year are performed under the primary or
direct control of the Employer.  Contributions or benefits provided a Leased
Employee by the leasing organization which are attributable to services
performed for the Employer shall be treated as provided by the Employer.

2.23“Life Expectancy”

means the life expectancy of a Participant or Beneficiary as determined by the
unisex expected return multiples in Tables V and VI of Treasury Regulation
Section 1.72‑9, or applicable successor tables.

2.24“Nonhighly Compensated Employee”

means any Employee or former Employee who is not a Highly Compensated Employee.

2.25“Normal Retirement Date”

means the date a Participant attains the age of 65.

2.26“Participant”

means any Employee of an Employer who has commenced Participation in this Plan
as provided in Article III.

2.27“Participation”

means the period commencing on a Participant’s Entry Date and ending on the date
the final distribution of all account balances is made to such Participant.

8



--------------------------------------------------------------------------------

 

2.28“Plan”

means this BancFirst Corporation Employee Stock Ownership Plan and Trust
Agreement, and all subsequent amendments.

2.29“Plan Administrator”

means the Committee established under Article VIII of this Plan.

2.30“Plan Year”

means the twelve month period ending December 31 of each year.

2.31“Required Beginning Date”

means the “Required Beginning Date” of a Participant (except for a Participant
who is a Five-Percent Owner) is the April 1 of the calendar year following the
later of the April 1 of the calendar year following the calendar year in which
the Participant attains age 70½ or retires.  The Required Beginning Date of a
Participant who is a Five-Percent Owner is the April 1 following the calendar
year in which the Participant attains age 70½, without regard to whether he has
terminated employment.  A Participant is treated as a Five-Percent Owner for
purposes of this paragraph if such Participant is a Five-Percent Owner of an
Employer as defined in Section 416 of the Code at any time during the Plan Year
ending with or within the calendar year in which such owner attains age
70½.  Once distributions have begun to a Five-Percent Owner under this
paragraph, they must continue to be distributed, even if the Participant ceases
to be a Five-Percent Owner in a subsequent year.

2.32“Section 414 Entity”

means any corporation which is a member of a controlled group of corporations,
as defined in Section 414(b) of the Code, any trade or business (whether or not
incorporated) which is under common control, as defined in Section 414(c) of the
Code, any member of an affiliated service group, as defined in Section 414(m) of
the Code, and any other entity otherwise required under Section 414(o) of the
Code to be aggregated with an Employer maintaining this Plan.

2.33“Spousal Consent”

means, when required by the provisions of the Plan, a written consent by the
Participant’s spouse witnessed by the Committee or a notary public which
acknowledges the effect of the applicable election.  If it is established to the
satisfaction of the Committee that such consent cannot be obtained either
because there is no spouse, because the spouse cannot be located, or because of
such other circumstances as the Secretary of the Treasury may prescribe by
Treasury Regulations, no Spousal Consent shall be required.  Unless otherwise
provided in the Plan, a Spousal Consent (or determination that the consent of a
spouse cannot be obtained) shall be effective only with respect to the
consenting spouse.  Unless otherwise provided in the Plan, revocation of a prior
Spousal Consent may be made by a consenting spouse at any time before the
commencement of benefits.  The number of revocations shall be unlimited.  To the
extent provided in a Qualified Domestic Relations Order, the former spouse of a
Participant shall be treated as the surviving spouse of the Participant;
provided, the Participant and his former spouse were married throughout the one
year period ending on the date of divorce.  A Spousal Consent which permits
designations by the Participant without any requirement of further Spousal
Consent must acknowledge that the spouse has the right to limit consent to a
specific Beneficiary or a specific form of benefit, as applicable, and that the
spouse voluntarily elects to relinquish either or both of such rights.  No
Spousal Consent shall be valid unless the Participant has received the
notifications required by the Plan.

9



--------------------------------------------------------------------------------

 

Notwithstanding any other provision of the Plan, Spousal Consent shall not be
required if the applicable provision of the Code is modified or if Treasury
Regulations are issued or modified which provide that no Spousal Consent is
required.

2.34“Total and Permanent Disability”

means suffering from a physical or mental condition arising after the Effective
Date of this Plan which, in the opinion of the Committee based upon appropriate
medical advice and examination and in accordance with standard rules applied
uniformly to all Participants, totally and permanently prevents the Participant
from engaging in any occupation or employment for remuneration or profit, except
for the purpose of rehabilitation not incompatible with such finding of total
and permanent disability.

2.35“Trust”

means the legal entity created by this agreement.

2.36“Trustee”

means the individual or institution, individually and collectively, designated
at Section 1.1 and any successor Trustee appointed pursuant to Section
10.11.  An individual (whether or not an Employee or Participant) may serve
simultaneously as a Trustee and as a member of the Committee.

2.37“Trust Fund”

means all cash, securities, annuity contracts, real estate, shares of common
trust funds and any other property held by the Trustee under this Plan, together
with any income therefrom.

2.38“Valuation Date”

means each business day of the Plan Year.

2.39“Vested Account Balance”

means the aggregate value of the Participant’s vested account balance derived
from Employer, including Rollover Contributions, whether vested before or upon
death.

2.40“Year(s) of Service”

means any Plan Year during which an Employee or Participant completes at least
one thousand (1,000) Hours of Service with the Employer.

10



--------------------------------------------------------------------------------

 

Article III.
Eligibility and Participation

3.1Eligibility

  An Employee who was a Participant in the BancFirst Corporation Employee Stock
Ownership and Thrift Plan on December 31, 2006, shall remain a Participant.  Any
other Employee shall be eligible to become a Participant after both (a)
attaining age twenty-one (21) and (b) satisfying the Eligibility Service
Requirement described in Section 3.7 following his Employment Commencement Date.

The following Employees shall not be eligible to participate in the Plan: (i) an
independent contractor; (ii) a Leased Employee; (iii) any person who is a member
of a unit of Employees covered by a collective bargaining, agreement between
employee representatives and the Employer if retirement benefits were the
subject of good faith bargaining between the Employer and such representatives;
(iv) any person who is a non‑resident alien and receives no earned income
(within the meaning of Section 911(d)(2) of the Code) from the Employer which
constitutes income from sources within the United States; and (v) any person who
has been classified by the Employer as an independent contractor and has had his
compensation reported to the Internal Revenue Service on Form 1099 but who has
been reclassified as an “employee” (other than by the Employer) shall not be
considered as an eligible Employee who can participate under this Plan;
provided, if the Employer does reclassify such worker as an “Employee,” for
purposes of this Plan, such reclassification shall only be prospective from the
date that the Employee is notified by the Employer of such
reclassification.  Employees of any Employer excluded under Section 2.11 shall
not be eligible to participate.

3.2Entry Date

  The Participation of an Employee eligible to become a Participant shall
commence as of January 1 or July 1, whichever occurs first, after such Employee
satisfies the Age and Eligibility Service Requirements.

3.3Participation upon Reemployment.

(a)Participants and Employees Eligible to Become Participants.  Upon the
reemployment of any terminated Employee who was a Participant or who has
completed the Age and Eligibility Service Requirements for becoming a
Participant prior to his termination of employment with the Employer, such
Employee shall begin to participate upon his date of reemployment.

(b)Other Employees.  Upon the reemployment of any terminated Employee not
included in Section 3.3(a), he shall be eligible to become a Participant on the
Entry Date specified in Section 3.2 upon satisfaction of the Age and Eligibility
Service Requirements; provided, (i) if such Employee had satisfied the
Eligibility Service Requirement but had not satisfied the Age Requirement prior
to his termination, such Employee shall be eligible to become a Participant on
the first Entry Date occurring after his reemployment and after he satisfies the
Age Requirement; or (ii) if such Employee had not satisfied the Eligibility
Service Requirement prior to his termination, the Eligibility Service
Requirement shall be satisfied when the Employee completes five hundred (500)
Hours of Service in any consecutive six (6) month period following his
reemployment with the Employer.

11



--------------------------------------------------------------------------------

 

(c)Limitation.  A terminated Employee who has been reemployed by the Employer
shall not begin to participate under the provisions of this Section 3.3 prior to
the time his Participation would have begun if he had remained in continuous
employment with the Employer.

3.4Date of Absence

.  For purposes of satisfying the Service Requirement, an Authorized Leave of
Absence shall not terminate an Employee’s employment and he shall be credited
with the number of Hours or Years of Service during such Authorized Leave of
Absence which he would have customarily worked had he not been on such
Authorized Leave of Absence.

3.5Communication to Employees

.  The Employer shall notify Employees of the establishment of this Plan and the
salient provisions hereof, shall notify such Employees or other persons as are
required by law to be notified of any request for determination by the Internal
Revenue Service as to the qualification or continuing qualification of the Plan,
and shall notify each Employee of his Entry Date as it occurs.

3.6Impact of Ineligible Employees on Coverage and Discrimination Testing

.  To the extent required by the Code, ineligible Employees shall be taken into
account under the Plan when testing for compliance with applicable
nondiscrimination and coverage provisions of the Code.

3.7Definitions

.  For purposes of this Article, the following definitions shall apply:

(a)Date of Employment:  The words “Date of Employment” shall mean the date on
which an Employee first earns an Hour of Employment Service, or, if later, the
date on which an Employee first earns an Hour of Employment Service following a
Year of Absence.

(b)Eligibility Computation Period: The words “Eligibility Computation Period”
shall mean the twelve (12) consecutive month period, commencing on the
Employee’s Date of Employment.  Provided, if a Participant satisfies the
Eligibility Service Requirement during the original Eligibility Computation
Period commencing on the Employee’s Date of Employment, subsequent Eligibility
Computation Periods shall be Plan Years beginning after the Employee’s Date of
Employment.

(c)Year of Absence:  The words “Year of Absence” shall mean an Eligibility
Computation Period in which an Employee earns 500 or less Hours of Employment
Service.

(d)Eligibility Service Requirement: The words “Eligibility Service Requirement”
shall mean the satisfaction of either of the following two conditions, whichever
occurs earlier:  (1) completion of a six (6) full consecutive month period of
employment service, or (2) earning 1,000 or more Hours of Employment Service
during the Eligibility Computation Period.

12



--------------------------------------------------------------------------------

 

Article IV.
Contributions

4.1Contributions by Employer

.  The Employer intends to make a contribution to the Trust for the benefit of
the Participants for each Plan Year.  The contribution may be varied from year
to year by the Board of Directors.  The contribution shall be determined by
written action of the Board of Directors stating the amount of such contribution
and by the payment of such stated amount to the Trustee no later than the time
prescribed by law for the filing of the Employer’s federal income tax return for
any Plan Year (including extensions); provided, the Employer designates to the
Trustee that the payment is on account of the Plan Year with respect to which
such return is to be filed.

Subject to the Employer’s right to terminate or amend this Plan and
notwithstanding any other provision of the Plan, the Employer shall contribute
sufficient amounts to fund the principal and interest payments required under
the terms of any Exempt Loan outstanding during the Plan Year.  Employer
contributions shall be used first to pay obligations due and owing for such Plan
Year under any outstanding Exempt Loan prior to becoming available for
allocation to Participant accounts.

4.2Form of Contributions

.  The Employer’s contribution for each Plan Year shall be paid to the Trustee
either in cash or in property valued at its fair market value at the time of the
contribution.

4.3No Participant Contributions

.  Participants shall not be permitted to contribute to the Plan.

13



--------------------------------------------------------------------------------

 

Article V.
Accounting, Allocation and Valuation

5.1Accounts

.  The Trustee shall maintain a separate ESOP Account and subaccounts thereof,
and such other accounts as are required under the terms of the Plan for each
Participant.  Each such account shall be credited or debited as herein provided,
but all such accounts may be invested by the Trustee as a single fund.

All Qualifying Employer Securities purchased or contributed to the Plan and
which are held as collateral for an Exempt Loan shall be placed in a suspense
account and released therefrom pursuant to Section 2.17 of the Plan.  Upon
release of the Qualifying Employer Securities from the suspense account, they
shall be available for allocation to the Participants’ ESOP Accounts.

5.2Allocation of Contributions

.  The Employer’s Contribution shall be allocated to the Participant’s ESOP
Account as of the end of each Plan Year.  The Discretionary Contribution shall
be allocated to Participants who complete a Year of Service in the Plan Year and
are employed on the last day of the Plan Year or to Participants who terminated
service with the Employer as a result of Total and Permanent Disability, death
or retirement in the Plan Year, in the proportion that the Compensation of each
such Participant bears to the aggregate Compensation of all such Participants
for the Plan Year.

If the foregoing allocations would result in failure to satisfy the requirements
of Section 410(b) of the Code and Treasury Regulations thereunder, an additional
number of Nonhighly Compensated Employee Participants shall be eligible to share
in the allocation under this Section 5.2.  The additional number of such
Participants shall be the smallest number necessary to enable the Plan to
qualify under Section 410(b) of the Code.  The additional Nonhighly Compensated
Employee Participants shall be included in the allocation in the following
priority:

(i)Nonhighly Compensated Employee Participants who were employed on the last day
of the Plan Year who failed to complete a Year of Service in the Plan Year
ranked in descending order of Hours of Service for which they were credited
during the Plan Year; and

(ii)Nonhighly Compensated Employee Participants who were not employed on the
last day of the Plan Year ranked in descending order of Hours of Service for
which they were credited during the Plan Year.

5.3Restriction On Allocation of ESOP Contribution

.  There are no restrictions on the allocation of Employer Securities under this
Plan because no such shares have been acquired pursuant to Section 1042 of the
Code.

5.4Allocation of Amounts Forfeited

.  Amounts Forfeited available for allocation to Participant accounts shall be
allocated to the ESOP Account in the same manner as the Employer’s contribution
for such Plan Year after giving effect to the annual adjustment provided in
Section 5.5.

14



--------------------------------------------------------------------------------

 

5.5Income Allocation

.  As of the Valuation Date, the fair market value of the Trust Fund or each
separate investment fund allowed under the Plan (“Fund”), as reported by the
Trustee, shall be determined and allocated to Participant accounts as specified
in this Section.

As of each Valuation Date, the Adjusted Account Balance for each Participant
account included in each Fund and each Adjusted Fund Balance shall be
determined.  The difference between the Adjusted Fund Balance and the balance of
the Fund as of the immediately preceding Valuation Date shall be apportioned
among the respective Participant accounts in the proportion each Adjusted
Account Balance bears to the aggregate of all Adjusted Account Balances.

The term “Adjusted Account Balance” means the balance of each Participant’s
account included in the Fund on the immediately preceding Valuation Date
decreased by:

(a)Any distributions or withdrawals made during the valuation period;

(b)Amounts Forfeited which have become available during the valuation period for
allocation to accounts of other Participants; and

(c)Transfers to other Funds from such account during the valuation period.

The term “Adjusted Fund Balance” means the fair market value of each Fund as of
the Valuation Date increased by:

(a)Distributions and withdrawals, during the valuation period; and

(b)Any transfers paid to other Funds during the valuation period;

then decreased by:

(a)Employer contributions during the valuation period;

(b)Any Participant contributions during the valuation period;

(c)Any Amounts Forfeited which have become available during the valuation period
for allocation to Participant accounts; and

(d)Any transfer received by the Fund during the valuation period.

Any transfer to a Participant’s account which is directed to be made effective
as of the first day of the current valuation period shall be deemed a part of
the beginning Adjusted Account Balance and Adjusted Fund Balance and shall be
excluded from the Adjusted Account Balance of the account and Adjusted Fund
Balance from which it was transferred.

The Trustee shall maintain one fund consisting of all Qualifying Employer
Securities and Employer Securities held in the Trust Fund. Notwithstanding any
other provision of the Plan ) which refers to allocation of contributions or
income, assets of the Trust Fund which are in the form of Employer Securities
shall be held in such separate fund. The balance in such fond shall be valued
pursuant to the principles set forth in this Section 5.5; provided, the balance
in each

15



--------------------------------------------------------------------------------

 

Participant’s account in such fund shall be set forth in the number of shares
(and tractions thereof) which are contained therein. Adjustments shall be made
in each Participant’s account to reflect any stock split, dividend, stock
dividend or other combination or reclassification attributable to the shares
held in such Participant’s account.

5.6Accounting for Participants’ Contributions

. Contributions previously made by Participants shall be credited to the
appropriate Employee contribution account. Effective as of January 1, 2007,
Participant contributions to this Plan are no longer permitted.

5.7Statement of Account

.  As soon as is administratively feasible after the end of each valuation
period, the Committee shall deliver to each Participant a statement of such
Participant’s accounts showing the balances at the beginning of the valuation
period, any changes during the valuation period, the balances at the end of the
valuation period, and such other information as the Committee may deem proper.
Neither the maintenance of accounts, the allocations to accounts, nor the
statements of account shall operate to vest in any Participant any right in or
to the Trust Fund except as specifically provided herein.

5.8Special Valuation Date

. If the Committee determines that a substantial change in the value of all or
any portion of the Trust Fund has occurred since the last Valuation Date, the
Committee may establish one or more Special Valuation Dates and determine the
adjustment required to make the total net credit balance in the accounts of the
Participants equal the market value of the appropriate portion of the Trust
Fund. Such adjustments shall he made consistent with the procedure specified in
Section 5.5. Having determined such adjustment, all distributions which are to
be made as of or after such Special Valuation Date, but prior to the next
succeeding Valuation Date or Special Valuation Date, shall be made as if the net
credit balances in all accounts had actually been credited or debited to reflect
the adjustment provided by this Section.

5.9Definitions Applicable to Limitations on Allocations

. For purposes of Section 5.10, the following defined terms shall apply:

(a)“Annual Additions” means, with respect to any Participant, the sum for the
Limitation Year of (i) all Employer and Employee contributions allocated to a
Participant’s accounts; (ii) all Amounts Forfeited allocated to his account;
(iii) amounts allocated to his individual medical account, as defined in Section
415(1)(2) of the Code, which is part of a pension or annuity plan maintained by
the Employer; and (iv) amounts derived from contributions paid or accrued which
are attributable to post-retirement medical benefits allocated to the separate
account of a key employee, as defined in Section 419A(d)(3) of the Code, under a
welfare benefit fund, as defined in Section 419(e) of the Code, maintained by
the Employer subject to the following:

(i)Annual additions for purposes of Code § 415 shall not include restorative
payments. A restorative payment is a payment made to restore losses to a Plan
resulting from actions by a fiduciary for which there is reasonable risk of
liability for breach of a fiduciary duty under federal or state law, where
participants who are similarly situated are treated similarly with respect to
the payments. Generally, payments are restorative payments only if the payments
are made in order to restore some or all of the plan’s losses due to an action
(or a failure to act) that creates a reasonable risk of liability for such a
breach of fiduciary duty (other

16



--------------------------------------------------------------------------------

 

than a breach of fiduciary duty arising from failure to remit contributions to
the Plan). This includes payments to a plan made pursuant to a court-approved
settlement, to restore losses to a qualified defined contribution plan on
account of the breach of fiduciary duty (other than a breach of fiduciary duty
arising from failure to remit contributions to the Plan). Payments made to the
Plan to make up for losses due merely to market fluctuations and other payments
that are not made on account of a reasonable risk of liability for breach of a
fiduciary duty are not restorative payments and generally constitute
contributions that are considered annual additions.

(ii)Annual additions for purposes of Code § 415 shall not include: (1) The
direct transfer of a benefit or employee contributions from a qualified plan to
this Plan; (2) Rollover contributions (as described in Code §§ 401(a)(31),
402(c)(1), 403(a)(4), 403(b)(8), 408(d)(3), and 457(e)(16)); (3) Repayments of
loans made to a participant from the Plan; and (4) Repayments of amounts
described in Code § 411(a)(7)(B) (in accordance with Code § 411(a)(7)(C)) and
Code § 411(a)(3)(D) or repayment of contributions to a governmental plan (as
defined in Code § 414(d)) as described in Code § 415(k)(3), as well as Employer
restorations of benefits that are required pursuant to such repayments.

(b) “Defined Contribution Dollar Limitation” means forty thousand dollars
($40,000) as adjusted for cost-of-living under Section 415(d) of the Code.

(c)“Employer”.  For purposes of applying the limitations of Code § 415, all
defined contribution plans (without regard to whether a plan has been
terminated) ever maintained by the Employer (or a “predecessor Employer”) under
which the participant receives annual additions are treated as one defined
contribution plan. The “Employer” means the Employer that adopts this Plan and
all members of a controlled group or an affiliated service group that includes
the Employer (within the meaning of Code §§ 414(b), (c), (m) or (o)), except
that for purposes of this Section, the determination shall be made by applying
Code § 415(h), and shall take into account tax-exempt organizations under
Regulation Section 1.414(c)-5, as modified by Regulation Section
1.415(a)-1(f)(1).  For purposes of this Section:

(i)A former employer is a “predecessor employer” with respect to a participant
in a plan maintained by an employer if the employer maintains a plan under which
the participant had accrued a benefit while performing services for the former
employer, but only if that benefit is provided under the plan maintained by the
employer.  For this purpose, the formerly affiliated plan rules in Regulation
Section 1.415(f)-1(b)(2) apply as if the employer and predecessor employer
constituted a single employer under the rules described in Regulation Section
1.415(a)-1(f)(1) and (2) immediately prior to the cessation of affiliation (and
as if they constituted two, unrelated employers under the rules described in
Regulation Section 1.415(a)-1(f)(1) and (2) immediately after the cessation of
affiliation) and cessation of affiliation was the event that gives rise to the
predecessor Employer relationship, such as a transfer of benefits or plan
sponsorship.

(ii)With respect to an employer of a participant, a former entity that antedates
the employer is a “predecessor Employer” with respect to the participant if,
under the facts and circumstances, the Employer constitutes a continuation of
all or a portion of the trade or business of the former entity.

17



--------------------------------------------------------------------------------

 

(iii)For purposes of aggregating plans for Code § 415, a “formerly affiliated
plan” of an Employer is taken into account for purposes of applying the Code §
415 limitations to the Employer, but the formerly affiliated plan is treated as
if it had terminated immediately prior to the “cessation of affiliation.”  For
purposes of this paragraph, a “formerly affiliated plan” of an Employer is a
plan that, immediately prior to the cessation of affiliation, was actually
maintained by one or more of the entities that constitute the Employer (as
determined under the Employer affiliation rules described in Regulation Section
1.415(a)-1(f)(1) and (2)), and immediately after the cessation of affiliation,
is not actually maintained by any of the entities that constitute the Employer
(as determined under the Employer affiliation rules described in Regulation
Section 1.415(a)-1(f)(1) and (2)). For purposes of this paragraph, a “cessation
of affiliation” means the event that causes an entity to no longer be aggregated
with one or more other entities as a single Employer under the Employer
affiliation rules described in Regulation Section 1.415(a)-1(f)(1) and (2) (such
as the sale of a subsidiary outside a controlled group), or that causes a plan
to not actually be maintained by any of the entities that constitute the
Employer under the Employer affiliation rules of Regulation Section
1.415(a)-1(f)(1) and (2) (such as a transfer of plan sponsorship outside of a
controlled group).

(iv)Two or more defined contribution plans that are not required to be
aggregated pursuant to Code § 415(f) and the Regulations thereunder as of the
first day of a limitation year do not fail to satisfy the requirements of Code §
415 with respect to a participant for the limitation year merely because they
are aggregated later in that limitation year, provided that no annual additions
are credited to the participant’s account after the date on which the plans are
required to be aggregated.

(d)“Excess Amount” means the excess of the Participant’s Annual Additions for
the Limitation Year over the Maximum Permissible Amount

(e)“Limitation Year” means the Plan Year unless otherwise specified by
resolution of the Board of Directors.  All qualified plans of the Employer must
use the same Limitation Year.  If the Limitation Year is changed, the new
Limitation Year must begin on a date within the Limitation Year in which the
change is made.

(f)“Maximum Permissible Amount” means the maximum Annual Addition that may be
contributed or allocated to a Participant’s accounts under the Plan for any
Limitation Year which shall not exceed the lesser of:

(i)The Defined Contribution Dollar Limitation; or

(ii)One hundred percent (100%) of the Participant’s Section 415 Compensation for
the Limitation Year.

The limitation referred to in (ii) shall not apply to any contribution for
medical benefits (within the meaning of Section 401(h) or 419A(f)(2) of the
Code) which is otherwise treated as an Annual Addition under Section 415(1)(1)
or 419A(d)(2) of the Code.  If a short Limitation Year is created because of a
change in Limitation Year, the Maximum Permissible Amount shall not exceed the
Defined Contribution Dollar Limitation multiplied by a fraction, the numerator
of

18



--------------------------------------------------------------------------------

 

which is equal to the number of months in the short Limitation Year and the
denominator of which is twelve (12).

The Maximum Permissible Amount shall be increased as allowed under Section
415(c)(6) of the Code.

(g)“Section 415 Compensation” means Compensation as defined at Section 2.8, but
including amounts received before the Participant’s Entry Date and excluding (i)
other amounts which receive special tax benefits, (ii) contributions made by the
Employer (whether or not under a salary reduction agreement) toward the purchase
of an annuity described in Section 403(b) of the Code (whether or not the
amounts are actually excludible from the gross income of the Employee), and
(iii) any amount which is contributed by the Employer pursuant to the
Participant’s election or a salary reduction agreement and which is not included
in the Participant’s taxable income by reason of Section 79, 125, 132, 401(k),
402(e)(3), 402(h) 402(k) or 457(b) of the Code. Section 415 Compensation shall
be adjusted, as set forth herein, for the following types of compensation paid
after a Participant’s severance from employment with the Employer maintaining
the Plan (or any other entity that is treated as the Employer pursuant to Code §
414(b), (c), (m) or (o)).  However, amounts described in subsections (i) and
(ii) below may only be included in Actual Compensation to the extent such
amounts are paid by the later of 2½ months after severance from employment or by
the end of the limitation year that includes the date of such severance from
employment. Any other payment of compensation paid after severance of employment
that is not described in the following types of compensation is not considered
Actual Compensation within the meaning of Code § 415(c)(3), even if payment is
made within the time period specified above.

(i)Regular pay.  Section 415 Compensation shall include regular pay after
severance of employment if:

A.The payment is regular compensation for services during the participant’s
regular working hours, or compensation for services outside the participant’s
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; and

B.The payment would have been paid to the participant prior to a severance from
employment if the participant had continued in employment with the Employer.

(ii)Leave cashouts and deferred compensation. Leave cashouts shall not be
included in Section 415 Compensation.  Further, deferred compensation shall not
be included in Section 415 Compensation.

(iii)Salary continuation payments for military service participants.  Section
415 Compensation does not include payments to an individual who does not
currently perform services for the Employer by reason of qualified military
service (as that term is used in Code § 414(u)(1)) to the extent those payments
do not exceed the amounts the individual would have received if the individual
had continued to perform services for the Employer rather than entering
qualified military service.

19



--------------------------------------------------------------------------------

 

(iv)Salary continuation payments for disabled Participants.  Section 415
Compensation does not include compensation paid to a participant who is
permanently and totally disabled (as defined in Code § 22(e)(3)).

5.10Limitation on Allocations.

(a)Annual Additions.  If the Participant does not participate in, and has never
participated in any other qualified plan, welfare benefit fund as described in
Section 419(e) of the Code, or an individual medical account as defined in
Section 415(1)(2) of the Code maintained by the Employer, the amount of Annual
Additions which may be allocated under this Plan on the Participant’s behalf for
a Limitation Year shall not exceed the lesser of the Maximum Permissible Amount
or any other limitation contained in this Plan.  If the Employer contribution
that would otherwise be contributed or allocated to the Participant’s account
would cause the Annual Additions for the Limitation Year to exceed the Maximum
Permissible Amount, the amount contributed or allocated will be reduced so that
the Annual Additions for the Limitation Year will equal the Maximum Permissible
Amount; provided, the reduction of the Employer contribution that would be
contributed or allocated as described in the previous sentence shall be applied
after the appropriate corrections required pursuant to Section 5.10(e) below
have been made.

(b)Estimated Section 415 Compensation.  Prior to the determination of the
Participant’s actual Section 415 Compensation for a Limitation Year, the Maximum
Permissible Amount may be determined on the basis of the Participant’s estimated
annual Section 415 Compensation for such Limitation Year.  Such estimated annual
Section 415 Compensation shall be determined on a reasonable basis and shall be
uniformly determined for all Participants similarly situated.

(c)Determination of Actual Section 415 Compensation.  As soon as is
administratively feasible after the end of the Limitation Year, the Maximum
Permissible Amount for such Limitation Year shall be determined on the basis of
the Participant’s actual Section 415 Compensation for such Limitation Year.

(d)Disposition of Excess Amount.  If as a result of allocation of Amounts
Forfeited or the application of (c) above there is an Excess Amount with respect
to a Participant for a Limitation Year, such Excess Amount shall be disposed of
in the following order:

(i)Any Voluntary Nondeductible Contributions to the extent they would reduce the
excess amount shall be returned to the Participant.

(ii)If the Participant is an Employee at the end of the Limitation Year, Excess
Amounts shall not be distributed to the Participant but shall be reapplied to
reduce future Employer contributions and Amounts Forfeited under this Plan for
such Participant for the next Limitation Year and succeeding years, as
necessary.  The amount allocated to such Participant’s accounts in the next
Limitation Year shall equal the sum of his share of actual Employer
contributions and Amounts Forfeited and any Excess Amount carried forward for
such Participant.

20



--------------------------------------------------------------------------------

 

If the Participant is not an Employee at the end of the Limitation Year, the
Excess Amount shall be held unallocated in a suspense account.  The amounts
contained in the suspense account shall be applied to reduce the future
allocation of Employer contributions and Amounts Forfeited for all remaining
Participants in the next Limitation Year and each succeeding Limitation Year, if
necessary.  All amounts in the suspense account must be allocated and
reallocated to Participants’ accounts before any Employer or Employee
contributions may be made to the Plan for that Limitation Year.  Excess Amounts
may not be distributed to Participants or former Participants.  Any amount held
in a suspense account shall not participate in the allocation of the Trust Fund
investment gains and losses.

(e)Correction of Errors.  Notwithstanding any provision of the Plan to the
contrary, if the annual additions (within the meaning of Code § 415) are
exceeded for any participant, then the Plan may only correct such excess in
accordance with the Employee Plans Compliance Resolution System (EPCRS) as set
forth in Revenue Procedure 2006-27 or any superseding guidance, including, but
not limited to, the preamble of the final § 415 regulations.

21



--------------------------------------------------------------------------------

 

Article VI.
Benefits

6.1Retirement, Death or Disability

.  When a Participant attains his Normal Retirement Date, dies, or his
employment is terminated as the result of a Total and Permanent Disability, he
shall have a nonforfeitable interest in the entire amount of his ESOP Account,
and additions thereto.  If a Participant, with the consent of the Employer,
continues in active employment following his Normal Retirement Date, he shall
continue to participate in the Plan.

6.2Termination for Other Reasons.

(a)Vested Percentage.  If a Participant’s employment with the Employer is
terminated before his Normal Retirement Date for any reason other than Total and
Permanent Disability or death, he shall be entitled to an amount equal to the
“vested percentage” of his ESOP Account.

(b)Vesting for All Accounts for Participants. Accounts for Participants who
terminated employment with the Employer shall be subject to the following
vesting schedule:

 

 

Vested

 

Forfeited

Years of Service

 

Percentage

 

Percentage

Less than 2

 

0%

 

100%

2 but less than 3

 

20%

 

80%

3 but less than 4

 

40%

 

60%

4 but less than 5

 

60%

 

40%

5 but less than 6

 

80%

 

20%

6 or more

 

100%

 

0%

 

 

 

 

 

(c)Years of Service for Vested Percentage.  Years of Service shall include all
Years of Service with the Employer, including any employer excluded at Section
2.11, but shall not include the following:

(i)Years of Service before the Plan Year in which the Participant attained
age 18;

(ii)Years of Service completed prior to a Break in Service and the Effective
Date of this Plan if such service would have been disregarded under the
applicable rules of this or a predecessor plan;

(iii)Years of Service during any period for which the Employer did not maintain
the Plan or a predecessor plan; or

(iv)Years of Service completed before a Break in Service for a Participant who
at the time of such Break in Service was not vested in any portion of his ESOP
Account if the number of consecutive one‑year Breaks in Service equals or
exceeds the greater of five (5) one‑year Breaks in Service or the aggregate
number of Years of Service earned before the consecutive Breaks in Service.

22



--------------------------------------------------------------------------------

 

A Participant on an Authorized Leave of Absence shall not be credited with Hours
of Service or Years of Service for the period of such Authorized Leave of
Absence unless he resumes employment within the applicable time period
established by the Employer or by law.

(d)Years of Service for Reemployed Participants.  A former Participant who had a
nonforfeitable right to all or a portion of his ESOP Account, and if applicable
at the time of his termination shall receive credit for all Years of Service
prior to his Break in Service upon completing a Year of Service after his return
to the employ of the Employer.  However, if the Participant incurs five (5) or
more consecutive one‑year Breaks in Service, all Years of Service after a Break
in Service shall be disregarded for purposes of determining such Participant’s
nonforfeitable percentage in his ESOP Account balance that accrued before such
Break in Service.  If’ a Participant incurs fewer than five (5) consecutive
one‑year Breaks in Service, both the pre‑break and post‑break service will count
for purposes of determining the Participant’s vested percentage in his ESOP
Account.  If necessary, the Trustee shall maintain separate pre‑break and
post‑break ESOP Account for such Participant.

(e)Amendments to Vesting Schedule.  No amendment to the vesting schedule shall
deprive a Participant of his nonforfeitable right to benefits accrued to the
later of the date the amendment is adopted or the effective date of the
amendment.  If the vesting schedule of the Plan is amended by the Employer, each
Participant with at least three (3) Years of Service with the Employer may
elect, within a reasonable period after the adoption of the amendment, to have
his nonforfeitable percentage computed under the Plan without regard to such
amendment.  For the purpose of this subsection only, a Participant will be
deemed to have completed three (3) Years of Service if the Participant has
completed three (3) Years of Service, whether or not consecutive, prior to the
period during which the election is made.  The period during which the election
may be made shall commence with the date the amendment is adopted and shall end
on the later of:

(i)sixty (60) days after the amendment is adopted;

(ii)sixty (60) days after the amendment becomes effective; or

(iii)sixty (60) days after the Participant is issued written notice of the
amendment by the Employer or Committee.

6.3Employee Contribution Accounts

.  A Participant shall at all times be fully vested in the balance of all
accounts maintained on his behalf other than his ESOP Account.  The balances of
a Participant’s accounts other than such accounts shall be paid to him at the
same time as the distribution to him of the vested portion of his ESOP Account.

6.4Loans to Participants

.  Loans to Participants shall not be permitted.

6.5Designation of Beneficiary

.  Each Participant may designate a Beneficiary to receive the balance of his
ESOP Account, if any, on a form provided by the Committee.  Such designation may
include primary and contingent Beneficiaries.  The designation may be changed at
any time by filing a new form.  If a Participant designates a Beneficiary other
than such Participant’s spouse for any portion of his account balance, that
Beneficiary designation shall be void unless accompanied with a Spousal
Consent.  If a Participant marries or remarries, any

23



--------------------------------------------------------------------------------

 

Beneficiary designation shall become void until such Spousal Consent executed by
the then current spouse is provided to the Committee.  In the absence of such
written designation, or if such written designation is void, the surviving
spouse, if any, of the Participant shall be deemed to be the designated
Beneficiary and, otherwise, the estate of such Participant.

6.6Distribution Commencement Date.

(a)Normal Commencement of Benefits.  Except as provided in (b) through (d) of
this Section, Section 6.3 or 6.9, a Participant shall be entitled to commence a
distribution of his Vested Account Balance sixty (60) days following the end of
the Plan Year which includes the Participant’s Normal Retirement Date; provided,
if (i) a Participant has not terminated employment with the Employer on his
Normal Retirement Date, payment of his benefit shall not commence until sixty
(60) days following the end of the Plan Year in which he actually terminates
employment with the Employer; and (ii) if a Participant dies, payment of his
benefit shall commence sixty (60) days following the end of the Plan Year in
which the Participant dies.

Except as provided in the preceding paragraph, but notwithstanding any other
provision of the Plan except Section 6.9, the portion of a Participant’s
accounts which consists of Qualifying Employer Securities acquired with the
proceeds of an Exempt Loan shall not be distributed until the close of the Plan
Year in which such Exempt Loan is repaid in full.

(b)Participant’s Consent Required for All Distributions in Excess of $5,000.  If
a Participant’s vested and nonforfeitable Benefit in his Accounts is more than
$5,000, the Participant must consent to any distribution of his Benefit before
the later of age 62 or attainment of his Normal Retirement Date except in case
of the Participant’s death, and, if Qualified Joint and Survivor Annuity
provisions apply the Participant’s spouse must consent pursuant to Section 6.8
herein.  Provided, the Participant shall be entitled to receive a distribution
from the Plan in the form of and at the time otherwise authorized in this
Article VI.

(c)Cash Out of Amounts of $5,000 or Less.  If the Participant’s account balance
does not exceed $5,000 at any time after a Participant’s termination of
employment, the Plan Administrator may distribute the Participant’s interest to
the Participant in accordance with the following:

(i)In the event the Participant’s account does not exceed $1,000 at any time
after the Participant’s termination of employment, the Plan Administrator may
distribute the Participant’s entire interest to the Participant in a cash
payment without the Participant’s consent.

(ii)In the event the Participant’s account is greater than $1,000 but not
greater than $5,000 at any time after the Participant’s termination of
employment, the Plan Administrator may distribute the account balance of the
Participant in a direct rollover to an individual retirement account designated
by the Committee.

(iii)Prior to any distribution pursuant to clauses (i) and (ii), the Participant
may elect to have any such distribution paid directly to an eligible retirement
plan specified by the Participant in a direct rollover.

24



--------------------------------------------------------------------------------

 

(d)Deemed Distributions to Non‑Vested Terminated Participants.  If a terminated
Participant is not vested in any portion of his account balances, the
Participant shall be deemed to have received a distribution of his account
balances as of the last day of the Plan Year in which he terminated employment.

(e)Right to Withdraw Benefits from the Plan Upon Attainment of Age 65
Years.  Notwithstanding any other provision of the Plan to the contrary, each
Participant in the Plan who has not otherwise terminated employment but has
attained at least 65 years of age may, by making application to the Committee,
request that the Committee distribute to such Participant all or any portion of
his Accounts in the Plan and, upon receipt of such request, distribution shall
be made by the Trustee as directed by the Committee in accordance with the terms
of the Plan, and such distribution shall be made as if such Participant
terminated employment and requested distribution.  For the purpose of this
Section 6.6(e), the right of a Participant to request distribution from the Plan
shall only be available with respect to those Participants who have satisfied
the foregoing age requirement.

6.7Determination of Amounts Forfeited.

(a)Forfeiture of Non‑Vested Balance.  Upon a complete distribution pursuant to
Section 6.6, the non‑vested percentage of a Participant’s ESOP Account, if any,
shall become an Amount Forfeited and shall be available to reduce Employer
Contributions for the then current or next succeeding Plan Year or for
allocation to the accounts of other Participants in the Plan Year following the
Plan Year in which the Participant receives such distribution.  If no complete
distribution is made, the non‑vested percentage of a Participant’s accounts, if
any, shall become an Amount Forfeited and available for allocation to other
Participants’ accounts as of the end of the Plan Year in which the Participant
incurs five (5) consecutive one‑year Breaks in Service.

If a portion of a Participant’s accounts becomes an Amount Forfeited, Qualifying
Employer Securities and Employer Securities allocated to such Participant’s
account shall be forfeited only after other assets.  If interests in more than
one class of Qualifying Employer Securities and Employer Securities have been
allocated to the Participant’s accounts, the Participant must be treated as
forfeiting the same proportion of each class.  If Qualifying Employer Securities
acquired with the proceeds of an Exempt Loan are available for distribution and
consist of more than one class, a distributee must receive substantially the
same proportion of each class.

(b)Buy‑Back of Forfeited Balance.  If a Participant who was not one hundred
percent (100%) vested in his account balances received a distribution pursuant
to Section 6.6, thereafter resumes employment, is covered under the Plan, and
restores the full amount of such distribution to the Plan before the earlier of
five (5) years after the date the Participant is first reemployed or the end of
the Plan Year in which a Participant incurs five (5) consecutive one‑year Breaks
in Service following the date of distribution; such restored amount, along with
an amount equal to the Participant’s previous Amounts Forfeited, shall be
restored to the Participant’s accounts.  In no event shall the amount restored
be less than the amount in the Participant’s ESOP Account, if any, immediately
prior to such distribution.  If a Participant was deemed to have received a
distribution under Section 6.6(d) and resumes employment before

25



--------------------------------------------------------------------------------

 

incurring five (5) consecutive one‑year Breaks in Service, the Amounts Forfeited
previously shall be restored.  The monies representing the Amounts Forfeited
shall be restored first from Amounts Forfeited of other Participants available
for allocation, and, if these amounts are not sufficient, then from the Employer
contribution.  If the Employer contribution is not sufficient, the Employer must
contribute an amount sufficient to restore such Amounts Forfeited.

If a Participant receives a distribution, resumes employment before incurring
five (5) consecutive one‑year Breaks in Service, and does not restore the amount
so distributed within five (5) years after the date the Participant is first
reemployed; he shall not be entitled to later repay such distribution and have
his previous Amounts Forfeited restored.

(c)Determination of Vested Amounts Due to Partial Distribution.  This subsection
(c) shall apply only to a Participant who has received a partial distribution of
his ESOP Account, if any, prior to becoming fully vested and thereafter his
vested percentage increases.  If another distribution is made to such
Participant prior to becoming fully vested in such accounts, the vested portion
of such accounts shall be determined using the following formula:

 

vested amount =

[current vested percentage x (current account balance +

 

 

amounts previously distributed)] ‑ amounts previously distributed

 

6.8Methods of Distribution

.  Subject to Sections 6.6(c), and 6.9, after each Participant’s distribution
date and after all adjustments to the accounts required as of such date shall
have been made, the Trustee shall distribute the amount to which the Participant
or Beneficiary is entitled by one of the following optional methods, as
determined by the Participant or Beneficiary:

(a)a complete or partial distribution to the Participant or Beneficiary;

(b)an installment distribution consisting of approximately equal installments
for a term not extending beyond the joint Life Expectancy on the distribution
date of the Participant and any individual designated by such Participant;
provided, that the Life Expectancy of the Participant or the Participant’s
spouse, or the joint life expectancy of both the Participant and the
Participant’s spouse, may be recalculated annually using the Participant’s
attained age on the Participant’s birthday in the calendar years subsequent to
the calendar year of the initial distribution date and the Participant’s
spouse’s attained age in such subsequent calendar years;

(c)in substantially equal annual installments over a period not greater than
five (5) years or, if a Participant’s Vested Account Balance is in excess of
$500,000, five (5) years plus one year for each $100,000 or fraction thereof by
which the Participant’s Vested Account Balance exceeds $500,000 but not to
exceed ten (10) years; or

(d)effective January 1, 1993, a distribution which qualifies as an “eligible
rollover distribution” trade as a direct transfer to the trustee or custodian of
an “eligible retirement plan.”

For purposes of subsection (d) above, an eligible rollover distribution means a
complete or partial distribution from the Plan to a Participant, the
Participant’s surviving spouse or the

26



--------------------------------------------------------------------------------

 

Participant’s former spouse who is an alternate payee pursuant to Section 13.6
or other Beneficiary, but excluding (i) a mandatory minimum distribution
required under Section 6.9; (ii) a distribution made in accordance with (b)
which is for a specified period of ten (10) years or more, or (iii) a
distribution which is excludible from gross income. A portion of a distribution
shall not fail to be an Eligible Rollover Distribution merely because the
portion consists of After-Tax Employee Contributions which are not includible in
gross income.  However, such portion may be transferred only to an individual
retirement account or annuity described in Section 408(a) or (b) of the Code, or
to a qualified defined contribution plan described in Section 401(a) or 403(a)
of the Code that agrees to separately account for amounts so transferred,
including separately accounting for the portion of such distribution which is
includible in gross income and the portion of such distribution which is not so
includible.  If any portion of an eligible rollover distribution is attributable
to payments or distributions from a designated Account holding Employee Roth
Contributions and earnings thereon, an Eligible Retirement Plan with respect to
such portion shall include only another designated account of the individual
from whose account the payments or distributions were made holding Roth
Contributions and earnings thereon, or a Roth IRA of such individual.

An “Eligible Retirement Plan” is an individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, an annuity contract described in Section 403(b) of the Code, an eligible
plan under Section 457(b) of the Code which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of a state and/or a qualified trust described in Section 401(a) of
the Code, that accepts the Distributee’s Eligible Rollover Distribution and
agrees to separately account for amounts transferred into such plan by this
Plan.  The definition of Eligible Retirement Plan shall also apply in the case
of a distribution to a surviving spouse, a surviving Beneficiary (effective
January 1, 2007), or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Section 414(p) of the
Code.  If any portion of an eligible rollover distribution is attributable to
payments or distributions from a designated Roth account, an eligible retirement
plan with respect to such portion shall include only another designated Roth
account of the individual from whose account the payments or distributions were
made, or a Roth IRA of such individual.

The Participant or Beneficiary may accelerate the payment of any unpaid
installments.  The portion of the Employer’s contributions, Amounts Forfeited,
or income or loss, if any, which is allocated to a Participant after the
distribution commencement date shall also be payable as soon as practicable in
accordance with the method selected.

The Trustee shall distribute all whole shares of Qualifying Employer Securities
and Employer Securities credited to a Participant’s accounts in kind.  Payment
for fractional shares shall be made in cash.  Any other distribution may be made
in kind or in cash or partly in kind or in cash as determined by the Participant
or Beneficiary.  Notwithstanding any other provision of the Plan, the
Participant or Beneficiary shall have the right to demand the distribution of
his ESOP Account to be made entirely to Qualifying Employer Securities and
Employer Securities.  Distributions of Qualifying Employer Securities and
Employer Securities, if any, may be subject to the put option requirements of
Section 6.13.

27



--------------------------------------------------------------------------------

 

6.9Required Minimum Distribution

.  The provisions of this Section 6.9 will apply for purposes of determining
Required Minimum Distributions for distribution calendar years beginning with
the 2003 calendar year, as well as Required Minimum Distributions for the 2002
Distribution Calendar Years that are made on or after August 1, 2002.  The
requirements of this Section will take precedence over any inconsistent
provisions of the Plan.  All distributions required under this Section will be
determined and made in accordance with the Treasury regulations under Section
401(a)(9) of the Code.  Notwithstanding the other provisions of this Section,
distributions may be made under a designation made before January 1, 1984, in
accordance with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act (TEFRA) and the provisions of the Plan that relate to Section 242(b)(2) of
TEFRA.  The requirements for Required Minimum Distributions shall not apply for
calendar year 2009.

(a)Coordination with Minimum Distribution Requirements Previously in Effect.  If
this Section specifies an effective date that is earlier than calendar years
beginning with the 2003 calendar year, Required Minimum Distributions for 2002
under this Section will be determined as follows.  If the total amount of 2002
Required Minimum Distributions under the Plan made to the distributee prior to
the effective date of this Section equals or exceeds the Required Minimum
Distributions determined under this Section, then no additional distributions
will be required to be made for 2002 on or after such date to the
distributee.  If the total amount of 2002 Required Minimum Distributions under
the Plan made to the distributee prior to the effective date of this Section is
less than the amount determined under this Section, then Required Minimum
Distributions for 2002 on and after such date will be determined so that the
total amount of Required Minimum Distributions for 2002 made to the distributee
will be the amount determined under this Section.

(b)Time and Manner of Distribution.

(i)Required Beginning Date.  The Participant’s entire interest will be
distributed, or begin to be distributed, to the Participant no later than the
Participant’s Required Beginning Date.  For purposes of this Section, the
“Required Beginning Date” of a Participant (except for a Participant who is a
5‑Percent Owner) is the April 1 of the calendar year following the calendar year
in which the Participant attains age 70½ or retires.  The Required Beginning
Date of a Participant who is a 5‑Percent Owner is the April 1 following the
calendar year in which the Participant attains age 70½, without regard to
whether he has terminated employment.  A Participant is treated as a 5‑Percent
Owner for purposes of this paragraph if such Participant is a 5‑Percent Owner of
an Employer as defined in Section 416 of the Code at any time during the Plan
year ending with or within the calendar year in which such owner attains age
70½.  Once distributions have begun to a 5‑Percent Owner under this paragraph,
they must continue to be distributed, even if the Participant ceases to be a
5‑Percent Owner in a subsequent year.

(ii)Death of Participant Before Distributions Begin.  If the Participant dies
before distributions begin, the Participant’s entire interest will be
distributed, or begin to be distributed, no later than as follows:

(1)If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, then, distributions to the surviving spouse will begin by December
31 of

28



--------------------------------------------------------------------------------

 

the calendar year immediately following the calendar year in which the
Participant died, or by December 31 of the calendar year in which the
Participant would have attained age 70½, if later.

(2)If the Participant’s surviving spouse is not the Participant’s sole
designated Beneficiary, then, distributions to the designated Beneficiary will
begin by December 31 of the calendar year immediately following the calendar
year in which the Participant died.

(3)If there is no designated Beneficiary as of September 30 of the year
following the year of the Participant’s death, the Participant’s entire interest
will be distributed by December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

(4)If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary and the surviving spouse dies after the Participant but before
distributions to the surviving spouse begin, this Subsection (ii), other than
Subsection (ii)(1), will apply as if the surviving spouse were the Participant.

For purposes of this Subsection (b) and Subsection (d), unless Subsection
(ii)(4) applies, distributions are considered to begin on the Participant’s
Required Beginning Date.  If Subsection (ii)(4) applies, distributions are
considered to begin on the date distributions are required to begin to the
surviving spouse under Subsection (ii)(4).  If distributions under an annuity
purchased from an insurance company irrevocably commence to the Participant
before the Participant’s Required Beginning Date (or to the Participant’s
surviving spouse before the date distributions are required to begin to the
surviving spouse under Section (ii)(4)), the date distributions are considered
to begin is the date distributions actually commence.

(c)Required Minimum Distributions During Participant’s Lifetime.

(i)Amount of Required Minimum Distribution.  For Each Distribution Calendar
Year.  During the Participant’s lifetime, the minimum amount that will be
distributed for each distribution calendar year is the lesser of:

the quotient obtained by dividing the Participant’s Account balance by the
distribution period in the Uniform Lifetime Table set forth in Section
1.401(a)(9)-9 of the Treasury regulations, using the Participant’s age as of the
Participant’s birthday in the distribution calendar year; or

if the Participant’s sole designated Beneficiary for the distribution calendar
year is the Participant’s spouse, the quotient obtained by dividing the
Participant’s Account balance by the number in the Joint and Last Survivor Table
set forth in Section 1.401(a)(9)-9 of the Treasury regulations, using the
Participant’s and spouse’s attained ages as of the Participant’s and spouse’s
birthdays in the distribution calendar year.

(ii)Lifetime Required Minimum Distributions Continue Through Year of
Participant’s Death.  Required minimum distributions will be determined under
this Subsection (c) beginning with the first distribution calendar year and up
to and including the distribution calendar year that includes the Participant’s
date of death.

29



--------------------------------------------------------------------------------

 

(d)Required Minimum Distributions After Participant’s Death.

(i)Death On or After Date Distributions Begin.

(1)Participant Survived by Designated Beneficiary.  If the Participant dies on
or after the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the longer of the remaining life expectancy
of the Participant or the remaining life expectancy of the Participant’s
designated Beneficiary, determined as follows:

a.The Participant’s remaining life expectancy is calculated using the age of the
Participant in the year of death, reduced by one for each subsequent year.

b.If the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the Participant’s death
using the surviving spouse’s age as of the spouse’s birthday in that year.  For
distribution calendar years after the year of the surviving spouse’s death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse’s birthday in the calendar year of the
spouse’s death, reduced by one for each subsequent calendar year.

c.If the Participant’s surviving spouse is not the Participant’s sole designated
Beneficiary, the designated Beneficiary’s remaining life expectancy is
calculated using the age of the Beneficiary in the year following the year of
the Participant’s death, reduced by one for each subsequent year.

(2)No Designated Beneficiary.  If the Participant dies on or after the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year after the year of the Participant’s death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
Participant’s death is the quotient obtained by dividing the Participant’s
Account balance by the Participant’s remaining life expectancy calculated using
the age of the Participant in the year of death, reduced by one for each
subsequent year.

(ii)Death Before Date Distributions Begin.

(1)Participant Survived by Designated Beneficiary.  If the Participant dies
before the date distributions begin and there is a designated Beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the Participant’s death is the quotient obtained by dividing
the Participant’s Account balance by the remaining life expectancy of the
Participant’s designated Beneficiary, determined as provided in Subsection (c).

(2)No Designated Beneficiary.  If the Participant dies before the date
distributions begin and there is no designated Beneficiary as of September 30 of
the year

30



--------------------------------------------------------------------------------

 

following the year of the Participant’s death, distribution of the Participant’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Participant’s death.

(3)Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin.  If the Participant dies before the date distributions begin,
the Participant’s surviving spouse is the Participant’s sole designated
Beneficiary, and the surviving spouse dies before distributions are required to
begin to the surviving spouse under Subsection (b)(ii)(1), this Section 6.9 will
apply as if the surviving spouse were the Participant.

(e)Definitions.

(i)Designated Beneficiary.  The individual who is designated as the Beneficiary
under Section 6.3(b) of the Plan and is the designated Beneficiary under Section
401(a)(9) of the Internal Revenue Code and Section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

(ii)Distribution Calendar Year.  A Calendar Year for which a minimum
distribution is required.  For distributions beginning before the Participant’s
death, the first distribution Calendar Year is the calendar year immediately
preceding the Calendar Year which contains the Participant’s Required Beginning
Date.  For distributions beginning after the Participant’s death, the first
Distribution Calendar Year is the calendar year in which distributions are
required to begin under Subsection (b)(ii).  The Required Minimum Distribution
for the Participant’s first Distribution Calendar Year will be made on or before
the Participant’s Required Beginning Date.  The Required Minimum Distribution
for other Distribution Calendar Years, including the Required Minimum
Distribution for the Distribution Calendar Year in which the Participant’s
Required Beginning Date occurs, will be made on or before December 31 of that
distribution calendar year.

(iii)Life Expectancy.  Life Expectancy as computed by use of the Single Life
Table in Section 1.401(a)(9)-9 of the Treasury regulations.

(iv)Participant’s Account Balance.  The Account Balance as of the last valuation
date in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the Account Balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date.  The Account
Balance for the valuation calendar year includes any amounts rolled over or
transferred to the Plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

6.10Put Option

.  If a Participant receives all or a portion of any distribution in the form of
Employer Securities and such securities are not readily tradable on an
established market, as defined in Section 409(n) of the Code and the Treasury
Regulations promulgated thereunder, when distributed or are subject to a trading
limitation when distributed, the Participant may require the Employer to
purchase such Employer Securities under the terms of the Put Option described
below:

31



--------------------------------------------------------------------------------

 

(a)Terms of Put Option.  During the sixty (60) day period following the
distribution of Employer Securities, the Participant may require the Employer to
purchase all or any portion of the Employer Securities distributed to him.  This
right shall be exercised by the Participant by giving written notice to the
Employer within sixty (60) days from the date the Employer Securities were
distributed, of the number of shares the Employer is required to purchase.  The
purchase price shall be the fair market value of such securities as of the
Valuation Date coincident with or next preceding the date of distribution.

If a Participant fails to exercise the Put Option under the preceding paragraph,
such right shall lapse as of the end of sixty (60) days following the date of
distribution.  As soon as practicable following the end of the Plan Year in
which such sixty (60) day period expires, the Trustee shall notify each
nonelecting Participant who is a shareholder of record of the fair market value
of the Employer Securities at the end of such Plan Year.  During the sixty (60)
day period following the receipt of such notice, such Participant may require
the Employer to purchase all or any portion of the distributed Employer
Securities at the price set forth in the notice.  If a Participant fails to
exercise such Put Option, no further options shall be available under the Plan,
and the Employer shall have no further purchase obligations.

(b)Payment Terms.  If a Participant receives a total distribution, as defined
below, and exercises a Put Option, the Employer may pay the purchase price by a
lump sum payment made within thirty (30) days after the date it receives the
written notice of exercise of the Put Option from the Participant (“Exercise
Date”) or in a series of five (5) equal installment payments.  If the Employer
elects to pay the purchase price in installments, the first installment shall be
made within thirty (30) days after the Exercise Date and the remaining payments
on the next five (5) annual anniversary dates of the Exercise Date.  Within
thirty (30) days after the Exercise Date, the Participant shall receive a
promissory note from the Employer for the unpaid purchase price.  Such note
shall provide adequate security and state a reasonable rate of interest.  For
purposes of this Section, the term “total distribution” means the distribution
within one taxable year to the Participant or Beneficiary of the balance to the
credit of the Participant’s accounts.

If a Participant receives Employer Securities in an installment distribution and
exercises a Put Option, the Employer must pay the purchase price by a lump sum
payment made within thirty (30) days after the Exercise Date.

The Trustee may assume the rights and obligations of the Employer at the time
the any Put Option is exercised under this Section.

32



--------------------------------------------------------------------------------

 

Article VII.
Special Rules Relating to Top Heavy Plans

7.1Top-Heavy Plan.

(a)Employer Minimum Contribution.  Notwithstanding anything herein to the
contrary, if this Plan shall be a Top-Heavy Plan for a particular Plan Year,
then the sum of the Employer contributions and Forfeitures allocated to the
Account of any Non-Key Employee who is a Participant in the Plan must equal a
Contribution (“Employer Minimum Contribution”) equal to at least 3% of such
Participant’s Compensation.  However, a lower Employer Minimum Contribution is
permissible where the largest Employer contribution made or required to be made
for Key Employees is less than 3% of Compensation and the Employer has no
defined benefit plan which designates the Plan to satisfy Section 401(a) of the
Code.  The contribution made or required to be made on behalf of any Key
Employee is equal to the ratio of the sum of the contributions made or required
to be made and Forfeitures allocated for such Key Employee divided by the
Compensation for such Key Employee.  In determining the amount of any
contributions made for any Key Employee, amounts treated as “deferrals of
compensation” pursuant to Section 401(k) of the Code will be considered as a
contribution made by the Employer.  Thus, the Employer Minimum Contribution that
must be provided for any Non-Key Employee for any Plan Year in which the Plan is
a Top-Heavy Plan is the largest percentage of Compensation provided on behalf of
any Key Employee for that Plan Year (if the largest percentage of Compensation
provided on behalf of any Key Employee for that Plan Year is less than
3%).  This Employer Minimum Contribution shall be made even though, under other
Plan provisions, the Participant would have received a lesser allocation of the
Plan Year because of (i) the Participant’s failure to complete 1,000 Hours of
Employment Service (or any equivalent provided in the Plan), or (ii) the
Participant’s failure to make mandatory employee Contributions, if required,
including any contributions made as “deferrals of compensation” pursuant to
Section 401(k) of the Code.  Such Employer Minimum Contribution provisions shall
not apply to any Participant to the extent the Participant is covered under any
other plan or plans of the Employer and the Employer has provided that the
minimum allocation or benefit requirement applicable to top-heavy plans will be
met in the other plan or plans, or the Participant is not employed on the
Anniversary Date of the applicable Plan Year.  Any Employer Minimum Contribution
on behalf of a Participant shall not be subject to integration with Social
Security Act.

(b)Application of Top-Heavy Provisions.  The top-heavy provisions of this
Section shall be applied as follows:

(i)Single Plan Determination.  Unless this Plan is included in an Aggregation
Group, it will be considered top-heavy and the provisions of this Section shall
be applicable, if, as of a Determination Date, the cumulative aggregation of the
accounts (within the meaning of Section 416(g) of the Code and regulations and
rulings thereunder) of Key Employees under the Plan exceeds 60% of the
cumulative accounts of all employees under the Plan as determined in accordance
with Section 416(g) of the Code and regulations and rulings thereunder.

(ii)Aggregation Group Determination.  If the Plan is included in an Aggregation
Group, it will be considered top heavy and the provisions of this Section shall
be

33



--------------------------------------------------------------------------------

 

applicable, if, as of a Determination Date, the sum of accounts (within the
meaning of Section 416(g) of the Code and regulations and rulings thereunder) of
Key Employees under all defined contribution plans in the group and the
cumulative accrued benefits (within the meaning of Section 416(g) of the Code
and regulations and rulings thereunder) of Key Employees under all defined
benefit plans in such group exceed 60% of the same amounts determined for all
employees under all plans included in the Aggregation Group.

(c)Top-Heavy Test.  This subsection shall apply for purposes of determining the
present values of the amounts of Account balances of Employees as of the
determination date.

(i)Distributions During Year Ending on the Determination Date.  The present
values of the amounts of Account balances of an Employee as of the determination
date shall be increased by the distributions made with respect to the employee
under the Plan and any plan aggregated with the Plan under Section 416(g)(2) of
the Code during the 1-year period ending on the determination date.  The
preceding sentence shall also apply to distributions under a terminated plan
which, had it not been terminated, would have been aggregated with the Plan
under Section 416(g)(2)(A)(i) of the Code.  In the case of a distribution made
for a reason other than severance from employment, death, or disability, this
provision shall be applied by substituting 5-year period for 1-year period.

(ii)Employees Not Performing Services During Year Ending on the Determination
Date.  The accounts of any individual who has not performed services for the
Employer and its Affiliates during the 1-year period ending on the determination
date shall not be taken into account.

(d)Definitions.  For the purposes of this Section the following definitions
shall be applicable:

(i)Aggregation Group:  The words “Aggregation Group” shall mean a Permissive
Aggregation Group or a Required Aggregation Group, as applicable.

(ii)Permissive Aggregation Group:  The words “Permissive Aggregation Group”
shall mean the required aggregation group of plans plus any other plan or plans
of the Employer which, when considered as a group with the Required Aggregation
Group, would continue to satisfy the requirements of Sections 401(a)(4) and 410
of the Code.

(iii)Required Aggregation Group:  The words “Required Aggregation Group” shall
mean (1) each qualified plan of the Employer in which at least one Key Employee
participates or participated at any time during the Plan Year containing the
determination date or any of the four preceding Plan Years (regardless of
whether the Plan was terminated), and (2) any other qualified plan of the
Employer which enables a plan described in (1) to meet the requirements of
Sections 401(a)(4) or 410 of the Code.

(iv)Determination Date:  The words “Determination Date” shall mean, with respect
to any Plan Year subsequent to the first Plan Year, the last day of the
preceding Plan Year, and for the first Plan Year of the Plan, the last day of
that Plan Year.

34



--------------------------------------------------------------------------------

 

(v)Key Employee:  The words “Key Employee” shall mean any Employee described in
Section 416(i) of the Code and the Treasury Regulations thereunder.

(vi)Non Key Employee:  The words “Non Key Employee” shall mean any Employee who
is not a Key Employee.

(vii)Top-Heavy Compensation: The words “Top-Heavy Compensation” shall mean for
all purposes under this Section, annual compensation within the meaning of Code
Section 415(c)(3) for the Plan Year containing the Determination Date.

(e)Top-Heavy Determination.  The Plan Administrator shall determine whether the
Plan is a Top-Heavy Plan with respect to each Plan Year and such determination
shall be final and binding on all Participants.

7.2Effect of Article

.  If the Plan becomes a Top Heavy Plan in any Plan Year, the provisions of this
Article VII will supersede any conflicting provision in the Plan.

35



--------------------------------------------------------------------------------

 

Article VIII.
The Committee

8.1Membership

.  The Employer shall appoint a Committee which shall consist of not less than
one (1) nor more than seven (7) members who shall be appointed by and serve at
the discretion of the Employer.  A Committee member may resign at any time upon
giving ten (10) days’ prior written notice to the Employer.  The Employer may
remove any member of the Committee, with or without cause, upon giving ten (10)
days’ prior written notice to such member.  Vacancies on the Committee caused by
resignation, removal or death shall be filled by the Employer.  If for any
reason the Committee has no appropriately appointed members, the chief executive
officer of the Employer shall be deemed to be the Committee.

8.2Organization and Operation

.  The Committee shall elect a Chairman and a Secretary and such other officers
as it shall deem appropriate.  The Committee shall act by majority vote of its
members, which may be taken with or without a meeting, provided a written record
signed by a majority of its members is made of any action taken without a
meeting.  The Committee shall keep a permanent record of its meetings and
actions.  The Committee may authorize one or more of its members, or a person
who is not a member, to execute documents on behalf of the Committee.

8.3Powers and Duties

.  Subject to the limitations of the Plan, the Committee shall from time to time
establish rules for the administration of the Plan and the transaction of its
business and shall be responsible for filing such reports and disclosures with
respect to the Plan as are required by law.  The Committee shall construe and
interpret the Plan and shall determine all questions arising in the
administration, interpretation and application of the Plan.  Any construction or
interpretation of the terms of the Plan or Trust made by the Committee or
Trustee in good faith shall be binding upon the Participants, Beneficiaries,
Employees, and any other persons claiming a right or benefit under the
Plan.  Employment and compensation shall be determined by the Committee from the
records of the Employer.  The Committee shall establish a written investment
policy for each fund which comprises a portion of the Trust Fund.  Not less
frequently than once every Plan Year, the Committee shall review such investment
policy in light of anticipated contributions to the Trust Fund, the liquidity
needs of the Trust Fund, the investment performance of the Trust Fund, and other
pertinent market information.  The Committee shall then alter or reaffirm its
investment policy and give the Trustee written notice of its actions.

8.4Directions to Trustee

.  The Trustee reserves the right to disregard any direction which would
conflict with any provision of the Plan or Trust.  As soon as practicable after
a Participant or Beneficiary becomes entitled to a distribution, the Committee
shall give written notice to the Trustee, which notice shall include such of the
following information and directions as are necessary or advisable under
circumstances:

(a)Name, address, Social Security number and date of birth of the Participant
and/or Beneficiary;

(b)Reason the Participant and/or Beneficiary is entitled to a distribution;

36



--------------------------------------------------------------------------------

 

(c)Percentage or amount to which such Participant and/or Beneficiary is
entitled;

(d)Time, manner and amount of payments to be made to such Participant and/or
Beneficiary; and

(e)Any other information required to enable the Trustee to comply with
applicable governmental reporting requirements.

8.5Exercise of Power in Nondiscriminatory Manner

.  In exercising any discretionary or absolute authority under the terms of this
Plan, the Committee shall act in a consistent and nondiscriminatory manner
treating all Participants in similar circumstances in a similar fashion.

8.6Claims Procedure.

(a)Filing of Claim. An Employee, former Employee, Participant or Beneficiary
(“Claimant”) may request a benefit under the Plan (“Claim”) by notifying the
Committee in writing.  If the Committee denies the Claim, in whole or in part,
it shall provide a written notice of its decision within ninety (90) days after
receipt of the Claim which shall include the following items in a manner
calculated to be understood by the Claimant:

(i)specific reasons for the denial;

(ii)specific references to pertinent Plan provisions on which the denial is
based;

(iii)a description of any additional material or information necessary to
perfect the Claim, and an explanation of why such material or information is
necessary; and

(iv)an explanation of the review procedure of Section 8.6(b).

(b)Request for Review; Decision.  Any Claimant who believes he has been denied
improperly any right or benefit under this Plan shall have the right, within
sixty (60) days after the earlier of his (i) receipt of formal notice or (ii)
actual knowledge of such denial, to file a written appeal requesting
reconsideration of the denied Claim to the Executive Committee of BancFirst
Corporation.  The Claim on appeal shall specify the right or benefit allegedly
denied, indicating the action which the Claimant considers necessary to correct
such denial and, if permitted by the Committee, stating whether a hearing before
the Executive Committee is desired.  The Executive Committee shall make its
decision within sixty (60) days after receipt of the request for consideration
of the Claim.  The decision shall be in writing and shall include specific
reasons and references to the pertinent provisions of the Plan on which the
decision is based.

If the Claimant has requested a hearing before the Executive Committee, the
Committee shall notify the Claimant within thirty (30) days after receipt of a
Claim, in writing of the date (which shall be no later than sixty (60) days
after the date of the notice thereof), time (which shall be during regular
business hours), and place of a hearing where such Claimant may appear before
the Executive Committee to present arguments and discuss the issue or issues

37



--------------------------------------------------------------------------------

 

described in the Claim.  The Executive Committee shall make a determination
resolving the issues within thirty (30) days after such hearing and shall notify
the Claimant of its decision in the manner described above.  If the Claimant
has, not received written notice of the approval or denial of the Claim within
the specified time, the Claim shall be deemed denied.

All decisions shall be made in a nondiscriminatory manner.  The decision of the
Executive Committee shall be final and binding on all persons affected.

8.7Indemnification

.  The Employer shall indemnify and hold harmless each member of the Committee
from any and all claims, loss, damages, expense and liability arising from any
action or omission of any action of such member, provided such action or
omission of action was in good faith and did not result from such member’s gross
negligence or willful misconduct.  The Trust Fund may not be used for such
indemnification.

8.8Investment Manager

.  The Committee, with the prior written consent of the Employer, shall have the
power to appoint one or more Investment Managers who shall have the power to
manage, acquire, dispose of, and direct the investment of all or any portion of
the Trust Fund pursuant to Article IX of the Plan, and such other terms and
conditions as the Committee or Trustee deems desirable.  The Committee shall
determine a reasonable compensation to be paid to the Investment Manager.  Any
such appointment shall be made by written instrument naming the Investment
Manager and specifying the portion of the Trust Fund which the Committee intends
to place under the direction of the named Investment Manager.  Such appointment
shall become effective only upon the Committee’s receipt of the written
acknowledgement by the Investment Manager that it is a fiduciary of the
Plan.  Any Investment Manager so appointed shall be authorized to employ such
agents as it may deem advisable in the discharge of its duties.

8.9Employment of Agents

.  The Committee is authorized to employ attorneys, accountants or any other
agents as it deems advisable in the discharge of its duties.  Such agents may be
the same as are regularly employed by the Employer.

8.10Unclaimed Benefits

.  Each Participant and Beneficiary of a deceased Participant shall file in
writing with the Committee from time to time his address and each change of
address.  Any communication addressed to a Participant or Beneficiary at his
last address filed with the Committee, or if no such address was filed, then at
his last address as shown on the Employer’s records, shall be binding on the
Participant or his Beneficiary for all purposes of the Plan.  If the Committee
furnishes notice to any Participant or Beneficiary that he is entitled to a
distribution pursuant to the Plan and the Participant or Beneficiary fails to
claim such distribution or make his whereabouts known to the Committee within
three (3) years thereafter, the share shall be disposed of as follows:

(a)If a Participant is missing but the whereabouts of his Beneficiary is known
to the Committee, the Committee shall direct the Trustee to make payment to such
Beneficiary; or

(b)If the whereabouts of such Participant and his Beneficiary is unknown to the
Committee, the Committee shall direct the Trustee to make the distribution of
the Participant’s share or balance thereof to the Participant’s then surviving
heirs‑at‑law as

38



--------------------------------------------------------------------------------

 

determined under the statutes and case law of Oklahoma which are in effect at
that time as if the Participant had died immediately upon the expiration of such
three (3) year period.

39



--------------------------------------------------------------------------------

 

Article IX.
Investments

9.1Fiduciary Standard

.  The Trustee shall hold and invest the Trust Fund as set forth in Articles
VIII and IX and shall discharge its duties solely in the interest of
Participants and their beneficiaries and:

(a)for the exclusive purpose of providing benefits to such Participants and
their Beneficiaries, and defraying reasonable expenses of administering the
Plan;

(b)with the care, skill, prudence and diligence under the circumstances then
prevailing that a prudent man acting in a like capacity and familiar with such
matters would use in the conduct of an enterprise of alike character and with
like aims;

(c)in accordance with the provisions of the Plan insofar as they are consistent
with the provisions of ERISA; and

(d)in a manner that does not constitute prohibited transaction under section
4975 of the Code or sections 406 or 407 of ERISA unless an exemption from such
prohibitions is applicable.

The diversification requirement and the prudence requirement insofar as it
relates to diversification under ERISA are waived to the extent that the Trustee
invests in Qualifying Employer Securities and Employer Securities as provided in
this Article.  The prudence and diversification requirements are waived when
Trust Fund assets are invested in deposits in a bank or similar financial
institution supervised by the United States or a state; provided, if a portion
of any Participant’s account balance invested in such deposits would exceed the
amount insured by the Federal Deposit Insurance Corporation or similar federal
insurance agency such Participant must request in writing that the balance in
his account be not so invested.

Notwithstanding anything to the contrary herein, the Committee shall at all
times have the power but not the obligation to make written directions to the
Trustee concerning the investment of the Trust Fund; provided, such directions
are not in violation of ERISA.  A duly appointed Investment Manager shall have
the power to direct the investment of any portion of the Trust Fund subject to
its management; provided, such directions are not in violation of ERISA.

9.2Investment in Employer Securities

.  The Plan is designed to be an employee stock ownership plan as defined at
Section 4975(e)(7) of the Code by having a substantial part of the Trust Fund be
invested in securities of the Employer.  The Trustee shall invest the balances
in the ESOP Account primarily in Employer Securities as provided herein;
provided, the Trustee may retain such amounts as it deems appropriate in cash or
other investments until it deems the time is appropriate to acquire such
securities.  The Trustee may purchase such Employer Securities from the Employer
or from any other source, and such Employer Securities may be outstanding, newly
issued or treasury securities.  All such purchases must be made at fair market
values (or in the case of marketable obligations, at a price no greater than
provided at Section 2.13 of the Plan) and in the case of purchases from the
Employer, must be made in transactions where no commissions are charged.

40



--------------------------------------------------------------------------------

 

The determination of the fair market value of Employer Securities and shall be
made in good faith and based on all relevant factors existing at the time of
such determination.  “Fair market value” shall mean the bid price of the
Employer Securities as reported by the National Association of Securities
Dealers Automated Quotations Systems or, if such stock is listed on any
securities exchange, the average of the high and low, or closing sales prices as
of the relevant date; provided, if the price of such stock is not reported or
listed as aforesaid, or if the Trustee or Committee believe that other relevant
factors should be considered, the fair market value of such stock shall be
determined by the Trustee as of the relevant date, and the Trustee shall utilize
any reasonable and prudent method in determining such fair market value.
Employer Securities shall not be considered to be listed on a Securities
Exchange solely because such security is traded by brokers through “pink slips”.

All valuations of Employer Securities which are not readily tradable on an
established securities market with respect to activities carried on by the Plan
shall be made by an independent appraiser as prescribed under Section 401(a)(28
(C) of the Code.  If a transaction involves the purchase of such stock from a
“disqualified person,” as defined at Section 4975(e)(2) of the Code, the fair
market value of such stock shall be determined on or about the date of such
transaction and consider all relevant and applicable factors existing at such
date.  The Trustee shall not obligate itself to acquire securities from a
particular security holder at an indefinite time determined upon the happening
of an event, such as the death of the holder.

9.3Voting of Employer Securities

.  Each Participant or Beneficiary shall have the right to vote shares of
Employer Securities allocated to such Participant’s or Beneficiary’s accounts;
provided, if the Employer does not have a registration‑type class of securities,
Participants or Beneficiaries shall have the right to vote shares of Employer
Securities allocated to such Participant’s or Beneficiary’s accounts only with
respect to any corporate matter which involves the voting of such shares to
approve or disapprove any corporate merger or consolidation, recapitalization,
reclassification, liquidation, dissolution, sale of substantially all of the
assets of a trade or business, to the extent required by sections 401(a)(22) and
409(e) of the Code and regulations thereunder or such other matter as the
Secretary of the Treasury may prescribe in Treasury Regulations.  For purposes
of voting as described herein, each Participant shall be a Named Fiduciary of
the Plan as described in section 402(a)(2) of ERISA.

Participants or Beneficiaries entitled to vote shares of Employer Securities
allocated to their accounts shall be notified of each occasion for the exercise
of such voting rights within a reasonable period before such rights must be
exercised.  Such notification shall be made by the Committee or Employer
pursuant to the normal procedures for communication with shareholders and shall
include all information distributed to shareholders by the Employer regarding
the exercise of such rights together with a form on which voting instructions
may be given to the Trustee.  The right to vote such shares must be exercised by
directing the Trustee as to the manner in which such shares shall be voted.  The
Trustee shall hold Participants’ voting instructions in complete
confidence.  Upon request by the Employer or contesting party, the Trustee may
inform such party only of the number of shares of Employer Securities upon which
voting instructions have been received and shall not disclose the manner in
which such shares are to be voted until such votes are cast.

41



--------------------------------------------------------------------------------

 

Unless otherwise prohibited by law or regulation, the Trustee shall vote all
Employer Securities which have not been allocated to Participant accounts; which
have been allocated to Participant accounts and for which the Participant has
not provided voting instruction, and in all matters where voting rights are not
available to Participants.

Neither the Committee nor the Trustee shall make any recommendation to a
Participant or Beneficiary regarding the exercise of any voting or other right;
provided, nothing in this Section shall prohibit the Employer from soliciting
proxies or making recommendations to shareholders.  Other rights associated with
Employer Securities shall be exercised in the same manner and to the same extent
as voting rights.

9.4Payment of Dividends

.  The Employer, in its sole discretion, may designate that cash dividends paid
with respect to Employer Securities be applied under one of the following
options:

(a)the dividends may be paid in cash directly by the Employer to Participants
based on the number of shares allocated to such Participant’s accounts; or

(b)the dividends may be paid in cash to the Trustee and applied to the payment
of principal and interest on the balance of any Exempt Loan which is outstanding
without regard to the Employer Securities which have been or are allocated or
held in the suspense account pending their release from encumbrance; provided,
only dividends on Employer Securities which have been acquired with an Exempt
Loan may be used for this purpose.  This provision shall apply only if Employer
Securities with a fair market value of not less than the amount of the dividends
are allocated to Participant accounts for the year in which the dividends would
have been allocated to Participant accounts had they not been designated for
payment on the Exempt Loan.  Only dividends related to Employer Securities
acquired by the Plan on or after August 4, 1989, may be used under this
subsection (b).

(c)the dividends paid with respect to shares of Employer Securities allocated to
Participants’ ESOP Accounts may be allocated among and credited to the Accounts
maintained in the Plan for each Participant to reflect assets other than
Employer Securities ( a ”Participant’s Cash Account”) in accordance with the
number of shares of Employer Securities allocated to each such Participant’s
ESOP Account compared to the number of shares of Employer Securities allocated
to all Participants’ ESOP Accounts. Amounts held in Participants’ Cash Accounts
may be reinvested in additional shares of Employer Securities subject to the
Participant’s rights to diversify pursuant to Section 9.6.

Dividends used for purposes of one of the alternatives above shall be a
deductible contribution by the Employer pursuant to Section 404(k) of the Code
in addition to any other deduction allowed under Section 404 of the Code.  The
deduction shall apply to the Employer’s taxable year in which the dividends are
paid or distributed to Participants.  If dividends are applied under subsection
(b) above, the deduction shall apply to the Employer’s taxable year in which the
loan payment occurs.  In no event may such dividends be used for the evasion of
taxation.

42



--------------------------------------------------------------------------------

 

9.5Tender Offers

.  Notwithstanding anything to the contrary in the Plan, if there is a
transaction involving Employer Securities which is evidenced by the filing of a
Schedule 14D‑1 with the Securities and Exchange Commission (“SEC”) or any other
similar transaction [other than a tender by the Employer or one of its
affiliates] (“Tender Offer”), the following rules shall apply:

(a)During the pendency of the Tender Offer, all new purchases of Employer
Securities by the Plan shall be suspended.  Subject to the direction of the
Committee and until the termination of such Tender Offer, the Trustee shall
invest available cash in savings accounts, certificates of deposit, high‑grade
short‑term securities, stocks, bonds or other investments deemed by the
Committee to be desirable investments for the Trust Fund.

(b)To the extent possible and only for purposes of the response to the Tender
Offer, all or Employer Securities held in the Trust Fund and which have not yet
been allocated to Participants’ accounts shall be allocated to Participant
accounts, pursuant to Section 5.2, as if the date the relevant documents are
first filed with the SEC (“Filing Date”) is a Valuation Date.  Such allocation
shall be made on the basis of relative Compensation paid to Participants from
the beginning of the Plan Year through the last pay period ending before the
Filing Date.  The interim allocation under this subsection is solely for purpose
of the special Tender Offer provisions of this Section and shall not accelerate
vesting or otherwise affect Participants’ account balances or other interests in
such Qualifying Employer Securities.  All allocations under the Plan for all
purposes other than this Section shall be made without regard to the interim
allocation required by this subsection.

(c)The Trustee shall request confidential written instructions from Participants
with regard to whether they wish the Trustee to tender pursuant to the Tender
Offer the Employer Securities credited to their accounts, including shares, if
any, allocated to the Participant’s accounts under the special interim
allocation provisions of subsection (b).  To obtain such instructions, the
Trustee shall distribute and/or make available to each affected Participant all
or any portion of the following materials deemed relevant by the Trustee:

(i)A copy of the description of the terms and conditions of the Tender Offer
filed with the SEC.

(ii)If requested by the Employer, a statement from Employer’s management setting
forth its position with respect to the Tender Offer which has been filed with
the SEC and/or a communication from the Employer given pursuant to 17 C.F.R.
240.144‑9(e), as amended.

(iii)A form on which a Participant may instruct the Trustee to tender in
response to the Tender Offer all shares of Employer Securities held in such
Participant’s accounts.  The instruction form shall state that if the
Participant fails to return such form to the Trustee by the indicated deadline,
the Trustee shall not tender any Employer Securities held in the Participant’s
accounts.

(iv)Such additional material or information as the Trustee may consider
necessary to assist Participants.

43



--------------------------------------------------------------------------------

 

(d)The Trustee shall take such additional action as it considers appropriate
under the circumstances to ensure each Participant is made aware of his right to
respond to the Tender Offer.

(e)The Employer shall furnish Participants who have received distributions of
Employer Securities but are not yet shareholders of record with the information
given to Participants pursuant to subsection (c).  The Trustee is authorized to
tender any Employer Securities received from such former Participants in
accordance with their instructions.

(f)The Committee or the Trustee shall not have the authority or responsibility
to express any opinion or give any advice or recommendation to any Participant
concerning the Tender Offer.

(g)The Trustee shall sell, convey, or otherwise transfer Employer Securities
pursuant to the terms and conditions of the Tender Offer in accordance with the
directions received from Participants with respect to shares allocated to their
accounts including shares, if any, allocated in accordance with subsection
(b).  The Trustee shall not sell, convey or otherwise transfer pursuant to the
Tender Offer any Employer Securities for which instructions are not received
from Participants; provided, the Trustee shall have sole discretion to sell,
convey or transfer Employer Securities which have not been allocated to
Participant’s accounts, either under the allocation provisions of Section 5.2 or
the special interim allocation provisions of subsection (b).

(h)The Trustee shall hold in confidence Participants’ instructions with regard
to the tender of Employer Securities allocated to Participants’ accounts.  The
Trustee shall not disclose any such instructions to the Employer, the Committee
or any officer, director, employee or representative of either the Employer or
the Committee.

(i)If Employers Securities are sold pursuant to the Tender Offer, the Committee
or a duly appointed Investment Manager shall instruct the Trustee regarding the
investment of the proceeds of such sale in accordance with the terms of this
Plan.

9.6Diversification of Participant Accounts

.  Any Participant who has attained the age of fifty‑five (55) and completed ten
(10) years of participation service with the Employer (“Qualified Participant”)
shall have the right to direct the Trustee as to the investment of any of his
accounts in which Employer Securities are allocated.  Such Participant may elect
within ninety (90) days following the end of each Plan Year in the Qualified
Election Period to diversify twenty‑five percent (25%) of such account balances,
less any amount to which a prior election applies.  In the last year of a
Participant’s Qualified Election Period, such Participant may elect to diversify
fifty percent (50%) of such account balances, less any amount to which a prior
election applies.  The term “Qualified Election Period” means the six (6) Plan
Year period beginning the first Plan Year in which a Participant becomes a
Qualified Participant.

The Plan may meet the requirements of this Section and Section 401(a)(28) of the
Code by either offering at least three investment options, transferring the
portion of the Participant’s Account covered by the election to an account in
favor of the Participant in the BancFirst Corporation Thrift Plan or
distributing the portions of the Participant’s account covered by the

44



--------------------------------------------------------------------------------

 

election within ninety (90) days after the election is made.  To the extent such
distribution would be an in‑service distribution, it shall be permissible under
the Plan.

45



--------------------------------------------------------------------------------

 

Article X.
The Trust

10.1The Trust and Trust Fund

.  By signing this document, the Employer establishes the Trust to hold and
distribute the Trust Fund in accordance with the provisions of the Plan
Documents.  Except to the extent that ERISA applies, the laws of the State of
Oklahoma shall govern, control, and determine all questions arising with respect
to a Trustee acting pursuant to the provisions of this Agreement, including the
validity of its provisions. This Agreement shall be interpreted in a manner
consistent with the intent to satisfy the relevant provisions of Code §401(a)
and such other provisions of the Code that apply to the Plan.

The Trust Fund consists of the assets held at any time, and from time to time,
by the Trustee under the Trust (including assets held by an 81-100 trust which
may be maintained or administered by an Investment Manager, or assets held by a
custodian, transfer agent, broker/dealer, or other entity subject to a proper
arrangement with the Trustee) and shall consist of contributions received by the
Trustee and all manner of investments, and the proceeds thereof, attributable to
those contributions. The Trust Fund shall include only those assets that the
Trustee accepts and which are actually received by the Trustee. The Trust Fund
shall be valued at current fair market value as of the last day of the Plan Year
and, at the discretion of the Plan Administrator, may be valued more frequently.
The valuation shall take into consideration investment earnings credited,
expenses charged, payments made, and changes in the values of the assets held in
the Trust Fund. The Account of a Participant shall be credited with its share of
the gains and losses of the Trust Fund as follows:

(i)that part of a Participant’s Account invested in a funding arrangement or
other investment vehicle which establishes an account or accounts for such
Participant thereunder shall be credited with the gains or losses from such
account or accounts; and

(ii)that part of a Participant’s Account, which is invested in other funding
arrangements or other investment vehicles shall be credited with a proportionate
share of the gains or losses of such investments, determined by multiplying the
gain or loss of the investment by the ratio of (a) the part of the Participant’s
Account invested in such funding arrangement or other investment vehicle to (b)
the total of the Trust Fund invested in such funding arrangement or other
investment vehicle.

The corpus or income of the Trust Fund shall not be used for, or diverted to,
purposes other than for the exclusive benefit of the Participants, retired
Participants, or their Beneficiaries.  The Trustee accepts this appointment by
executing this Agreement.

10.2The Trustee

.  The Employer has appointed the Trustee to serve pursuant to this document and
the Trustee, by its execution of this document or a counterpart has agreed to
serve as a directed Trustee as provided herein.

The Employer may remove the Trustee upon thirty (30) days prior notice. The
Trustee may resign at any time upon thirty (30) days notice to the Employer, or,
with the consent of the Employer, the Trustee may resign with less than thirty
(30) days prior notice. Upon such removal

46



--------------------------------------------------------------------------------

 

or resignation of the Trustee, the Employer shall appoint a Successor Trustee
who shall have the same powers and duties as those conferred upon the Trustee
hereunder. The Successor Trustee must accept such appointment in writing for the
appointment to become valid, at which point only will the Trustee’s appointment
as such be considered to have terminated and the Successor Trustee shall become
the Trustee under this Agreement.

If the Successor Trustee fails to accept the appointment, or if the Employer
fails to appoint a Successor Trustee within thirty (30) days of the resignation
or removal of the Trustee, then the Employer shall appoint the President, or
such other officer of the Employer who is eligible, Successor Trustee and such
person shall be deemed to have filed his or her acceptance of appointment as the
Successor Trustee.

When appointment has been accepted, or deemed accepted, by a Successor Trustee,
the removed or resigning Trustee must assign, transfer, pay over, and deliver to
the Successor Trustee all of the Trust Fund, less any unpaid fees or expenses,
and such relevant records as the Trustee may possess. No Successor Trustee shall
be obliged to examine the accounts, records, and acts of any previous Trustee or
Trustees, and such Successor Trustee in no way or manner shall be responsible
for any action or omission to act on the part of any previous Trustee.

10.3Duties of the Trustee

.  The Trustee shall accept Contributions forwarded to the Trustee to be held in
the Trust and shall hold the Trust Fund and administer it according to the
provisions of this Agreement. The Trustee has no duty to demand or require that
Contributions be made to the Trust, nor shall the Trustee be liable to determine
the amount of any Contributions to the Trust or the adequacy of such
Contributions to meet or discharge any liabilities of the Employer or the Plan.

The Plan Administrator administers the Plan. The Trustee is not responsible for
any aspect of its administration. A Named Fiduciary, as defined in ERISA, who is
granted such power and authority by the Plan document may appoint an Investment
Manager to manage, including the power to acquire and dispose of, any assets of
the Plan. The Trustee is not responsible for any aspect of an Investments
Manager’s advice, control or management. The Trustee is not required to look
into any action taken by the Employer, the Plan Administrator, a Named
Fiduciary, a Participant, or an Investment Manager, and will be fully protected
in taking, permitting, or omitting any action on the basis of their instructions
or direction. Any instructions, notice, or direction by the Employer, the Plan
Administrator, a Named Fiduciary, a Participant, or an Investment Manager, given
in accordance with the provisions of the Plan Documents shall be given or made
as described in this Agreement; any attempted instruction, direction, or notice
made in any other format shall be void and of no effect and the Trustee shall
not act on such. The Employer will indemnify the Trustee by satisfying any
liabilities the Trustee may incur in acting according to the Trust provisions
upon instruction, direction, or notice from the Employer, the Plan
Administrator, a Named Fiduciary, Participant, or an Investment Manager.

10.4Directed Powers of the Trustee

. The Trustee shall have the following powers with respect to the Trust Fund as
appropriate under this Agreement and subject to direction or instruction by the
Plan Administrator, Named Fiduciary, Investment Manager, or Participant, as
appropriate under the Plan Documents. In no event shall the Trustee be required
to review such

47



--------------------------------------------------------------------------------

 

directions or instructions, and the Employer shall indemnify and protect the
Trustee from any claims resulting from following such directions. The Trustee
shall have the following powers:

(a)to receive and hold Contributions forwarded to it under this Agreement and to
invest the Trust Fund in one or more of the following as directed by the Plan
Administrator, a Named Fiduciary, a Participant, or an Investment Manager:

(1)Custodial arrangements;

(2)Loans to Participants, provided such loans are duly authorized by the Plan
Documents and that such authorization meets the requirements of both ERISA and
the Code;

(3)Cash or other short-term investments including money market funds;

(4)Common or preferred stock of the Employer or an affiliate of the Employer,
provided the securities are qualifying employer securities, as defined in ERISA
§407, and are regularly traded on a national securities exchange ("Qualifying
Employer Securities");

(5)Exchange traded debt and equity securities, mutual fund shares; and

(6)Such assets, securities, or investment options as may be necessary to
effectuate the purpose of this Trust.

(7)81-100 trust; provided, however, that as long as the Trustee holds any units
in an 81-100 trust hereunder, the instruments establishing and or amending any
such 81-100 trust shall be adopted and made part of this Trust as though fully
set forth herein;

(b)to sell, exchange, convey, transfer, or otherwise dispose of any property
held by it, by private contract or at public auction;

(c)to vote on all matters as directed by the Employer or the Participant
pertaining to all securities and mutual fund shares held in the Trust Fund
(other than Qualifying Employer Securities). The Trustee shall vote any
securities and mutual fund shares that may be held by it solely as directed by
the Employer or the Participant in accordance with this Trust Agreement. If the
Trustee receives timely directions on how to vote securities or mutual fund
shares with regard to fewer than all of the securities or mutual fund shares
subject to the vote, the Trustee shall vote such undirected securities or mutual
fund shares in the same proportion as those for which it has received timely
direction. The Trustee shall be under no duty to investigate any matter relating
to a vote and shall have no power or authority to vote other than as set forth
in this agreement;

(d)if any securities and mutual fund shares are held in an alternate arrangement
(other than a self-directed brokerage account), including an 81-100 trust, a
sub-

48



--------------------------------------------------------------------------------

 

trust, ancillary trust or in a custodial arrangement, to inform the trustee or
custodian of such alternate arrangement of the voting directions the Trustee has
received with regard to securities or mutual fund shares held in such alternate
arrangement and to identify the securities or mutual fund shares with respect to
which the Trustee has received partial or no direction or instruction. Those
securities shall then be voted in accordance with the documents governing the
81-100 trust, sub-trust, ancillary trust or custodial arrangement. Nothing in
this agreement shall be held as changing or affecting such other trusts or
agreements. The Trustee shall have no power or authority to act otherwise than
as set out in this paragraph with regard to votes on the securities and mutual
fund shares described in this paragraph;

(e)to vote and tender Qualifying Employer Securities held hereunder in the
manner described in the Plan, or if Qualifying Employer Securities are held in a
sub-trust or ancillary trust to inform the trustee of the voting directions the
Trustee has received and to identify the Qualifying Employer Securities with
respect to which the Trustee has received no direction or instruction;

(f)to vote and tender securities and mutual fund shares held in a self-directed
brokerage account in the manner described in the Plan and any applicable
brokerage account agreements;

(g)to open such brokerage accounts with a broker/dealer on behalf of the Trust,
as may be necessary to effect transactions in securities held in the Trust Fund.

10.5Complementary Powers of the Trustee

.  In exercising its powers under section §10.4 of this Agreement and
discharging its duties generally under this Agreement, the Trustee shall have
the following powers with respect to the Trust Fund:

(a)to employ, and pay reasonable compensation to, agents, brokers,
broker/dealers, attorneys, accountants, custodians, sub-trustees, ancillary
trustees, or other persons, whose advice or services the Trustee may deem
necessary in carrying out its duties and powers under this Agreement;

(b)to make, execute, acknowledge, and deliver any instruments that may be
necessary to carry out the powers granted it including, custodial, 81-100 trust,
sub-trust or ancillary trust agreements;

(c)to consult with legal counsel, including the Employer’s counsel, with respect
to the meaning or construction of, or the Trustee’s obligations or duties under,
the Plan Documents, and Trust, or with respect to any action or proceeding or
any question of law. The Trustee shall be fully protected with respect to any
action it takes in good faith pursuant to the advice of such counsel;

(d)to enforce any right, obligation, or claim and, in its absolute discretion,
to protect in any way the interest of the Trust Fund and, if the Trustee
considers such action for the best interests of the Trust Fund, to abstain from
the enforcement of any right, obligation, or claim and to abandon any property
which it has held;

49



--------------------------------------------------------------------------------

 

(e)to institute, maintain, or defend any litigation necessary in connection with
the administration of the Trust, provided the Trustee shall be under no duty or
obligation to do so unless it shall be indemnified to its satisfaction against
all expenses and liabilities which it may sustain or be paid reasonable
compensation for its own extraordinary services in connection therewith;

(f)to hold assets in the Trustee’s name or in the name of a nominee and to cause
assets to be held by such custodian, 81-100 trust, sub-trustee or ancillary
trustee, transfer agent, broker/dealer, or other party as appropriate to
carrying out the Trustee’s duties under this Agreement;

(g)to do all things necessary, in the Trustee’s judgment, for the proper
performance of the Trustee’s duties under this Agreement;

(h)to assume, until advised to the contrary, that the Trust is qualified under
Code §401(a); to make appropriate custodial arrangements with a benefits paying
agent for the payment of benefits under the Plan.

10.6Expenses

.  Unless the Employer pays such expenses directly to the Trustee, the Trustee
shall be reimbursed for all expenses incurred by the Trustee in exercising its
powers and carrying out its duties under this Agreement and for such reasonable
compensation for the Trustee as may be agreed upon from time to time by the
Employer and the Trustee from the Trust Fund, either as directed by the
Employer, Plan Administrator, a Named Fiduciary, or Investment Manager, as
appropriate in accordance with the Plan Documents or pro rata with respect to
each of the investments of each Participant’s Account and, within the
Participant’s Account, pro rata with regard to the securities, Mutual fund
shares or other investments attributable to that Participant’s Account including
investments in 81-100 trusts, sub-trusts or ancillary trusts, or custodial
arrangements. The Trustee may also pay other expenses of the Plan, as directed
by the Plan Administrator, a Named Fiduciary, or Investment Manager, as
appropriate in accordance with the Plan, from the Trust fund in the same manner
as described above. The Trustee is hereby authorized to collect expenses and
compensation as described above.

10.7Accounting

.  The Trustee or its designee shall maintain true and accurate records and
accounts reflecting all receipts and disbursements of the Trust Fund and
containing a description of all Trust Fund assets held hereunder. These records
will be open, at the Trustee’s regular place of business, to inspection and
audit by the Employer, the Plan Administrator, Investment Manager, and Named
Fiduciary at all reasonable times.

Writing (handwriting, typing, printing), photostating, photographing,
microfilming, magnetic impulse, mechanical or electrical recording, or other
forms of data compilation shall be acceptable means of keeping records.

The Trustee or its designee shall file all reports, returns, and information
required to be filed by Trustees under the Code and regulations and rulings
issued under the Code.

The Trustee or its designee shall file with the Employer an accounting of its
transactions as soon as practical after the first day of each Plan Year or any
other date specified. Any such

50



--------------------------------------------------------------------------------

 

report or accounting is open to inspection by a Participant for a period of
sixty (60) days following the date it is filed. At the end of the sixty-day
period, the Trustee is released and discharged as to any matters set forth in
the report or account, except with respect to any act or omission as to which a
Participant, the Employer, the Plan Administrator or the Named Fiduciary has
filed a written objection within the sixty-day period.

In preparing its reports, the Trustee shall be permitted to rely upon, and deem
accurate without the need for independent verification, reports furnished to the
Employer, Plan Administrator, or Trustee by the Insurer, any Investment Manager,
and any investment fund or custodian.

10.8Investment Manager

. Upon receipt of written notice from the Committee of an appointment of an
Investment Manager pursuant to Section 8.8, the Trustee shall segregate in its
records that portion of the Trust Fund which the Investment Manager shall
manage.  With respect to any portion of the Trust Fund subject to management of
the Investment Manager, the Trustee shall follow the directions of the
Investment Manager until notified in writing of the resignation or removal of
the Investment Manager.  The Trustee shall be under no duty or obligation to
review or make recommendations with respect to any investment decision of the
Investment Manager.  The Trustee shall not be liable for any acts or omissions
of an Investment Manager, or be under any obligation to invest or otherwise
manage any asset which is subject to the management of the Investment Manager;
provided the Trustee does not knowingly participate in, or knowingly undertake
to conceal an act or omission of an Investment Manager when the Trustee knows
such act or omission is a breach of the Investment Manager’s fiduciary
responsibility.

10.9Distributions

.  On receipt of a written order from the Committee certifying that a
Participant’s benefits and/or a withdrawal of the Participant’s contributions
are payable pursuant to the Plan, the Trustee shall take such action as may be
necessary to make distribution in such form and at such time as the order for
payment so directs.  However, before making any such distribution in the event
of a Participant’s death, the Trustee shall be furnished with any and all
certificates, tax waivers and other documents which may be requested as the
Trustee shall deem proper.

10.10Deliver of Notices, Proxy Statements and Other Documents

.  The Trustee shall deliver or cause to be delivered to the Committee all
notices, prospectuses, financial statements, proxies and proxy soliciting
materials relating to the Trust Fund.

10.11Returns and Reports

.  The Employer shall furnish to the Trustee, and the Trustee shall furnish to
the Employer such information relevant to the Plan as may be required under the
Code and ERISA.  The Trustee shall keep such records, make such identification,
and file with the Internal Revenue Service and the Department of Labor such
returns and other information concerning the Trust as may be required of it
under the Code and ERISA.  The Committee shall fulfill any obligations imposed
on the Employer by ERISA concerning the Plan.  Each Participant shall be given
all reports required by ERISA.

10.12Liability of the Trustee; Reliance on Instructions

.  The Trustee shall not be responsible for the purpose or propriety of any
distribution made pursuant to Section 8.4 or for

51



--------------------------------------------------------------------------------

 

any action or non‑action taken pursuant to the written instructions of the
Employer or the Committee, including investment directions, provided these
instructions are made in accordance with the terms of this Plan and are not
contrary to ERISA.  Communications to the Trustee shall be addressed to it at
such address as the Trustee may specify in writing to the Employer.  No
communication shall be binding upon the Trustee until it is received by the
Trustee in writing.  Communications to the Employer shall be addressed to it at
such address as the Employer may specify in writing to the Trustee.  No
communication shall be binding upon the Employer until it is received by the
Employer in writing.

10.13Taxes

.  Any income, gift, estate, inheritance, or other taxes of any kind whatsoever,
including transfer taxes incurred in connection with the investment,
reinvestment or distribution of the assets of the Trust; that may be levied or
assessed in respect to such assets or the income thereon shall, if allocable to
the account or interest of specific Participants, be charged to such accounts or
interests, and if not so allocable, shall be charged as directed by the
Committee.

10.14Resignations, Removals and Appointments

.  The Trustee or any successor Trustee may resign at any time upon giving
thirty (30) days’ prior written notice to the Employer.  The Employer may remove
the Trustee or any successor Trustee with or without cause and appoint a
successor Trustee upon giving thirty (30) days’ prior written notice to the
incumbent Trustee.  Any successor Trustee shall succeed to the rights, powers,
duties and responsibilities of the Trustee under this Plan upon receipt of the
Trust Fund from the predecessor Trustee.

The resigning or removed Trustee shall transfer and deliver the Trust Fund to
the successor Trustee upon receipt of such documents as the resigning or removed
Trustee deems appropriate to establish the appointment of and acceptance by the
successor Trustee.  If such documentation is not provided on or before the
effective date of the Trustee’s removal or resignation, such Trustee may apply
to the appropriate court for instruction.

A final account shall be rendered by a terminated Trustee at the time the
administration of the Trust is turned over to a successor Trustee.  Any
objections to the final account of a resigning Trustee shall be made within
sixty (60) days from the date it is submitted to the Employer.

10.15Voting; Action With or Without Meeting

.  If more than one individual or entity are serving as Co‑Trustees, they shall
act by a majority vote of all individuals and entities serving as such.  Such
vote may be taken with or without a meeting, provided a written record signed by
a majority of the individuals and entities serving as Trustee is made of any
action taken without a meeting.  The Trustee shall keep a permanent record of
their meetings and actions.  The Trustee may authorize one or more individuals
or entities to execute documents on their behalf.

10.16Restrictions on Trustee’s Powers

.  Notwithstanding anything to the contrary herein, the Trustee shall have no
power to use or divert any part of the Trust Fund to purposes other than for the
exclusive benefit of the Participants, former Participants, and their
Beneficiaries under the Plan.

52



--------------------------------------------------------------------------------

 

10.17Directions by Committee

.  Notwithstanding anything to the contrary herein, the Committee shall at all
times have the power but not the obligation to direct the Trustee in the
exercise of any of its powers, provided such directions are not in violation of
ERISA.  When acting under such directions the Trustee, subject to ERISA Section
410(a), shall be free of all liability whatsoever arising as a result of, or
attributable to, its action or failure to act pursuant to such directions.  In
the absence of any such directions the Trustee shall be free to exercise its
powers hereunder in its own discretion.

10.18Third Parties Reliance Upon Trustee’s Authority

.  No person receiving property from; delivering property to, or having any
other transaction with the Trustee shall be obligated to look to the propriety
of the acts of the Trustee in connection therewith or to the application of the
property or money received by such Trustee, provided such person is acting in
good faith.

10.19Indemnification

.  In recognition of the burden and cost of litigation and other costs which may
be imposed upon the Trustee as a result of an act or omission over which the
Trustee has no responsibility or control and in consideration for the Trustee’s
execution of this Plan, the Employer agrees to indemnify the Trustee against all
liabilities and claims (including reasonable attorney fees and expenses in
defending against such liabilities and claims) against the Trustee on account of
the Plan arising from any action or inaction of the Trustee pursuant to the
direction of a fiduciary other than the Trustee.  In addition, such indemnity
shall include all claims and liabilities arising from any breach of fiduciary
responsibility by a fiduciary other than the Trustee unless the Trustee
knowingly participates in, or knowingly undertakes to conceal, and act or
omission of such other fiduciary, knowing such act or omission is a breach, or,
by its failure to comply with Section 404(a)(1) of ERISA, in the administration
of its specific responsibilities which give rise to its status as a fiduciary,
it enables such other fiduciary to commit a breach, or if it has knowledge of a
breach by such other fiduciary and fails to make reasonable efforts under the
circumstances to remedy the breach.  The performance by the Trustee of trades,
custody, reporting, recording and bookkeeping with respect to assets managed by
another fiduciary shall not be deemed to give rise to any participation or
knowledge on the part of a Trustee.  The undertakings of this Section shall
survive the amendment and termination of this Plan or the resignation or removal
of the Trustee and shall be construed as a contract between the Employer and the
Trustee under the laws of the State of Oklahoma.

10.20Second Trust

.  Upon written notice from the Employer of the appointment of a second trustee
to acquire and manage a portion of the Trust Fund and upon the acceptance of
such appointment by such second trustee, the Trustee shall transfer to the
second trustee that portion of the Trust Fund the Employer designates for
management and control by the second trustee.  That portion of the Trust Fund
held by a second trustee shall for purposes of this Plan and Trust be deemed to
be assets of this Plan.  The provisions of this Plan shall govern such second
trustee as though such second trustee had been initially appointed as the
original Trustee in this Plan and Trust.  After the appointment of the second
trustee, the Employer may direct transfers of assets between both
trustees.  Neither the original Trustee established under this Trust nor such
second trustee shall be responsible for or liable for any loss resulting from
the management and control of the assets of the Plan held by the other trustee.

10.21Merger or Consolidation

.  In the event any corporate Trustee shall be converted into, merge or
consolidate with, or sell or transfer substantially all of its assets and
business to

53



--------------------------------------------------------------------------------

 

another corporation, the corporation resulting from such conversion, merger or
consolidation, or the corporation to which such sale or transfer is made shall
become the Trustee under this Plan with the same effect as though originally so
named.

54



--------------------------------------------------------------------------------

 

Article XI.
Amendments and Termination

11.1Amendment of Plan

.  Subject to the limitations on amendments set forth in this Section, the Board
of Directors of BancFirst Corporation shall have the right to alter or amend
this Plan at any time in whole or in part; provided, no amendment shall
authorize or permit any part of the Trust Fund to be used or diverted to any
purpose other than the exclusive benefit of the Participants, former
Participants or their Beneficiaries, nor shall any amendment deprive any
Participant of the portion of his account vested in such Participant as
determined under Section 6.2 if such Participant’s employment were terminated at
the time of amendment, nor shall any amendment or termination of the Plan
deprive a Participant from electing to receive his distribution in Qualifying
Employer Securities and Employer Securities, exercising his rights to vote
Qualifying Employer Securities and Employer Securities, exercising his rights
with respect to any “Put Option” granted to him under this Plan, or allow any
Qualifying Employer Securities acquired with the proceeds of an Exempt Loan to
become subject to a put, call, buy, sell or other similar arrangement when held
by or distributed from the Plan (whether or not the Plan then qualifies under
Section 4975 of the Code) except as set forth at Section 6.13 of the Plan.  Any
amendment shall become effective upon adoption by the Board of Directors
followed by delivery of a written copy thereof to the Trustee.

No amendment hereof by BancFirst Corporation, unless made to secure the approval
of the Internal Revenue Service or other government bureau or agency, shall:

(a)decrease any Participant’s account balance, benefit, or eliminate an optional
form of distribution, except a Participant’s account balance may be reduced to
the extent permitted under Section 412(c)(8) of the Code;

(b)change the duties or responsibilities of the Trustee without the written
consent or approval of the Trustee; or

(c)cause or permit the Trust Fund or any portion thereof to be used or disbursed
for the benefit of the Employer, it being understood that the Trust Fund shall
at all times be held, administered and distributed for the exclusive benefit of
Participants and Beneficiaries.

11.2Termination of Plan

.  The Employer may at any time terminate the Plan and may direct and require
the Trustee to liquidate the Trust Fund.  In the event the Employer shall cease
to exist for any reason, the Plan shall terminate and the Trust Fund shall be
liquidated, unless the Plan is adopted by a successor pursuant to Section
13.8.  In the event of the termination, partial termination, or complete
discontinuance of contributions hereunder, the account balances of each
Participant will become nonforfeitable and distribution shall be made in
accordance with the provisions of Article VI.

11.3Suspension and Discontinuance of Contributions

.  If the Board of Directors decides it is impossible or inadvisable to continue
to make contributions to the Plan, it shall have the power by appropriate
resolution or decision to:

(a)suspend contributions to the Plan;

55



--------------------------------------------------------------------------------

 

(b)discontinue contributions to the Plan; or

(c)terminate the Plan.

Suspension shall be a temporary cessation of contributions and shall not
constitute or require a termination of the Plan.  A discontinuance of
contributions shall not constitute a formal termination of the Plan and shall
not preclude later contributions, but all ESOP Accounts not theretofore fully
vested shall become fully vested in the respective Participants notwithstanding
the provisions of Section 6.2.  In such event, Employees who become eligible to
enter the Plan subsequent to the discontinuance shall receive no
benefits.  After the date of a discontinuance of contributions, the Trust shall
remain in existence as provided in this Section and the provisions of the Plan
and Trust shall remain in force.  A certified copy of such decision or
resolution shall be delivered to the Trustee, and, as soon as possible
thereafter, the Trustee shall send or deliver to each Participant or Beneficiary
concerned a copy thereof.

11.4Merger of Plan

.  In the event of a merger or consolidation with, or transfer of assets and
liabilities to any other plan, provision shall be made so that each Participant
in the Plan on the date thereof (if the Plan then terminated) will be entitled
to receive a benefit immediately after the merger, consolidation or transfer
which is equal to or greater than the benefit which such Participant would have
been entitled to receive immediately prior to the merger, consolidation or
transfer (if the Plan had then terminated).

11.5Liquidation of Trust Fund

.  Upon a complete or partial termination of the Plan, the accounts of all
Participants and Beneficiaries shall be fully vested.  Upon a termination
requiring a partial or complete distribution of Plan assets, the Trustee shall
convert the proportionate interest of such Participants and Beneficiaries in the
Trust Fund to cash and, after deducting all charges and expenses, the Committee
shall adjust the balances of such accounts as provided in Section 5.5 or 5.7,
treating the termination date as the current valuation date.  The Trustee shall
distribute, as soon as administratively feasible, the amount to the credit of
each such Participant and Beneficiary as the Committee shall direct.

56



--------------------------------------------------------------------------------

 

Article XII.
Concerning Other Qualified Plans

12.1Transfer from Other Qualified Plans of the Employer

.  The Employer may cause to be transferred to the Trustee all or any of the
assets held in respect to any other plan or trust which satisfies the applicable
requirements of the Code relating to qualified plans and trusts which are
maintained by the Employer for the benefit of its Employees.  Any such assets so
transferred shall be accompanied by written instructions from the Employer, the
Trustee, custodian, or other individual holding such assets setting forth the
Participants for whose benefit such assets have been transferred, showing
separately the respective contributions by the Employer and by the Participants,
the current value of the assets attributable thereto, and such other information
as may be required by the Committee.  Upon receipt of such assets and
instructions, the Trustee shall thereafter proceed in accordance with the
provisions of the Trust.

12.2Transfer to Other Qualified Plans

.  The Employer, by written direction to the Trustee, may transfer some or all
of the assets held under the Trust to another plan or trust meeting the
requirements of the Code relating to qualified plans and trusts.  In the event
of any merger or consolidation with or transfer of assets and liabilities to any
other plan, provision shall be made so that each Participant in the Plan on the
date thereof (if the Plan then terminated) will be entitled to receive a benefit
immediately after the merger, consolidation or transfer which is equal to or
greater than the benefit he would have been entitled to receive immediately
prior to the merger, consolidation or transfer (if the Plan had then
terminated).

12.3Transfer from Other Qualified Plans

.  The Committee may cause to be transferred to the Trustee all or any of the
assets held in respect to any other plan or trust permitting such transfer which
plan or trust has satisfied the applicable requirements of the Code relating to
qualified plans and trusts.  Any such assets so transferred shall be accompanied
by written instructions from the trustee, custodian or individual holding such
assets setting forth the Participants or Employees for whose benefit such assets
have been transferred, showing separately the respective contributions by the
employer and the Participants or Employees, the current value of the assets
attributable thereto, and such other information as may be required by the
Committee.  Upon receipt of such assets and instructions, the Trustee shall
thereafter proceed in accordance with the provisions of the Trust.  The Trustee
shall not accept a transfer from a plan which is required to comply with the
provisions of Section 401(a)(11) of the Code unless the Plan is amended to
contain the provisions required by such Section.

57



--------------------------------------------------------------------------------

 

Article XIII.
General

13.1Not Contract Between Emp1oyer and Employee

.  Neither the creation of this Plan, nor any amendment to it, nor the creation
of any fund, nor the payment of benefits hereunder shall be construed as giving
any legal or equitable right to any Employee against the Employer, its officers
or Employees, or against the Trustee except as provided herein, and all
liabilities under this Plan shall be satisfied, if at all, only out of the Trust
Fund held by the Trustee (subject to Section 410(a) of ERISA).  Participation
the Plan shall not give any Employee any right to be retained in the employ of
the Employer, and the Employer hereby expressly retains the right to hire and
discharge any Employee, at any time with or without cause, as if this Plan had
not been adopted, and any such discharged Employee shall have only such rights
or interests in the Trust Fund as may be specified herein.

13.2Governing Law

.  The validity, construction and administration of this Plan shall be
determined under ERISA and regulations issued pursuant thereto, and, to the
extent not so governed, by the laws of the State of Oklahoma, without regard to
the conflict of laws principles.

13.3Counterpart Execution

.  This Plan may be executed in two or more counterparts, all amendments thereto
may be so executed, and any one of the executed copies shall be deemed an
original.

13.4Severability

.  Every provision of this Plan is intended to be severable.  If any term or
provision hereof is illegal or invalid for any reason, such illegality or
invalidity shall not affect the validity of the remainder of this Plan.

13.5Spendthrift Provision

.  Except as provided in Section 13.6, benefits payable under this Plan shall
not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, charge, garnishment, execution or levy of any
kind, either voluntary or involuntary, including any such liability which is for
alimony or other payments for the support of a spouse or former spouse, or for
any other relative of the Employee, prior to actually being received by the
person entitled to the benefit under the terms of the Plan.  Any attempt to
anticipate, alienate, sell, transfer, assign, pledge, encumber, charge or
otherwise dispose of any right to benefits payable hereunder shall be void.  The
Trust Fund shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements or torts of any person entitled to benefits
hereunder.

13.6Qualified Domestic Relations Orders

.  If a Qualified Domestic Relations Order requires the distribution of all or a
part of a Participant’s benefits under the Plan to an alternate payee, the
creation, recognition or assignment of the alternate payee’s right to the
benefits shall not be considered an assignment or alienation of benefits under
Section 13.5 or the provisions of ERISA.  A Qualified Domestic Relations Order
is any domestic relations order, judgment, decree, or order which creates or
recognizes the existence of an alternate payees right to, or assigns an
alternate payee’s right to receive all or a portion of the benefits payable to
Participant from the Plan and which:

58



--------------------------------------------------------------------------------

 

(a)Relates to the provision of child support, alimony payments, or marital
property rights to a Participant’s spouse, former spouse, child, or other
dependent;

(b)Is made pursuant to a state domestic relations law;

(c)Specifies the name and last known mailing address of the Participant and the
payee covered by the order;

(d)Specifies the amount of or percentage of the benefits to be paid by the
Trustee to such alternate payee, or the formula for determining such amount;

(e)Specifies the number of payments or period of time and the plan to which the
order applies;

(f)Does not require a type or form of benefit or option not otherwise provided
under the Plan;

(g)Does not require the Plan to provide increased benefits;

(h)Does not require the payment of benefits to an alternate payee which are
required to be paid to another alternate payee under another Qualified Domestic
Relations Order; and

(i)Otherwise meets the requirements of Section 414(p) of the Code.

A Qualified Domestic Relations Order may require payments to an alternate payee
to begin before the Participant’s earliest retirement date, whether or not the
Participant in fact has separated from service or is retired on that date.  The
Committee shall establish written procedures for determining the qualified
status of any order received and shall promptly notify the Participant and any
alternate payee of the receipt of a domestic relations order and the Plan’s
procedures for determining the order’s qualified status.  The Participant and
any alternate payee shall be notified promptly of this determination.

13.7Maximum Duration

.  Nothing herein shall be construed to suspend the power of alienation or
prevent the vesting of the interest of any person in the Plan for a longer
period than the duration of the lives of the designated Beneficiaries of a
particular interest therein in being at the time such designation becomes
irrevocable, plus twenty‑one (21) years.  If any provisions shall be held to
violate a rule or law against restraints on alienation or remote vesting, the
Plan and Trust shall not be vitiated thereby, but the Plan, or the portion of
the Plan thus affected, shall immediately be distributed to those entitled as
their interest shall then appear.

13.8Successor Employer

.  In the event of the merger, consolidation or sale of assets of the Employer,
under circumstances in which a successor shall continue and carry on all or a
substantial part of the business of the Employer and shall employ a substantial
number of Employees of the Employer and shall elect to continue the Plan, such
successor shall be substituted for the Employer under the terms and provisions
of the Plan upon filing its written election to such effect with the Trustee and
the Committee.

59



--------------------------------------------------------------------------------

 

13.9Compensation and Expenses of Administration

.  If a Trustee or a member of the Committee is an Employee of the Employer, he
shall serve without any additional compensation.  The expenses of administration
of the Plan, including the compensation and expenses of the Trustee, the
expenses of the Committee, and any other expenses incurred at the direction of
the Committee, including, without limitation, fees of actuaries, accountants,
attorneys, Investment Managers, investment advisors and other specialists, and
any other costs of administering the Plan shall be paid first from Amounts
Forfeited which are available for the Plan Year in which the expense is paid
(after application of Amounts Forfeited required to restore amounts previously
forfeited which are required to be restored pursuant to Section 6.7 of the
Plan), then from earnings of the Trust Fund for the Plan Year in which the
expense is paid, and then from the Trust Fund.  Such expenses may be paid by the
Employer, but the Employer is not obligated to do so.

13.10Holding of Contributions

.  All contributions to the Plan are made subject to deductibility by the
Employer and the correctness of the amount.  The Committee may direct the
Trustee to return contributions which have been made by the Employer to the
Trustee in the following events by delivering to the Trustee, within the time
limit specified below, written notification thereof specifying the circumstances
which warrant the return of contributions to the Employer:

(a)Mistake of Fact.  In the event a contribution is made to the Plan and Trust
by the Employer under a mistake of fact concerning the correctness of such
contribution, then the Trustee shall return such portion of such contribution
which is in excess of the amount that would have been contributed had there not
occurred a mistake of fact within one year after the payment of the contribution
to the Trustee.

(b)Disallowance of Deduction.  In the event the Employer is disallowed a
deduction for a contribution to the Plan for any year, then the Trustee shall
return such disallowed portion of such contribution to the Employer within one
year after the disallowance of the deduction.

In the case of amounts returned pursuant to this Section, no earnings
attributable to such amounts may be returned to the Employer, but losses
attributable thereto shall reduce the amount returned.  No such return shall
reduce the balance of any Participants’ accounts to less than the balance which
would have been credited thereto had such amount not been contributed.

13.11Recordkeeping

.  Every Employer shall be required to maintain adequate records to demonstrate
compliance with the provisions of this Plan.

13.12Special Provisions related to Military Service

.  Notwithstanding any provision of this Plan to the contrary, contributions,
benefits and service credit with respect to “Qualified Military Service” as
defined in Code Section 414(u)(5) will be provided in accordance with Code
Section 414(u).  A Participant returning to employment after serving in the
uniformed services is treated as not have incurred a One-Year Break In Service
(as defined in Section 2.5) during the period of Qualified Military
Service.  Any Participant who dies or becomes disabled while performing
Qualified Military Service shall be treated as if the Participant resumed
employment with the Employer in accordance with the Reemployment Rights Act on
the day preceding death

60



--------------------------------------------------------------------------------

 

or disability (as the case may be) and terminated employment on the actual date
of death or disability.  Each period of Qualified Military Service is considered
under the Plan to be service with the Employer for the purposes of –

(a)determining the nonforfeitability of the Participant’s Account balances, in
accordance with the provisions of Section 6.2 of the Plan; and

(b)determining the Participant’s benefit allocations under Section 5.2.

61



--------------------------------------------------------------------------------

 

Article XIV.
Amendments Applicable Solely to Merged Plans

14.1Direct Rollovers Under Section 401(a)(31).

(a)Scope.  This Article applies to distributions made on or after January 1,
2002.  Notwithstanding any provision of the plan to the contrary that would
otherwise limit a distributee’s election under this Article, a distributee may
elect, at the time and in the manner prescribed by the plan administrator, to
have any portion of an eligible rollover distribution paid directly to an
eligible retirement plan specified by the distributee in a direct rollover.

(b)Definitions.

(i)Eligible Rollover Distribution.  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not include: any
distribution that is one of a series of substantially equal periodic payments
(not less frequently than annually) made for the life (or life expectancy) of
the distributee or the joint lives (or joint life expectancies) of the
distributee and the distributee’s designated beneficiary, or for a specified
period of ten years or more; any distribution to the extent such distribution is
required under section 401(a)(9) of the Code; the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities),
and hardship withdrawals attributable to the Participant’s elective
contributions under Section 401(k) of the code and any other distribution that
is reasonably expected to total less than $200 during a year.

(ii)Eligible retirement plan.  An eligible retirement plan is an individual
retirement account described in section 408(a) of the Code, an individual
retirement annuity described in section 408(b) of the Code, an annuity plan
described in section 403(a) of the Code, or a qualified trust described in
section 401(a) of the Code, that accepts the distributee’s eligible rollover
distribution.  However, in the case of an eligible retirement plan to the
surviving spouse, an eligible retirement plan is an individual retirement
account or individual retirement annuity.

(iii)Distributee.  A distributee includes an employee or former employee.  In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or the former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in section 414(p)
of the Code, are distributees with regard to the interest of the spouse or
former spouse.

(iv)Direct rollover.  A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

14.2Vesting for Merged Plans

.  If a plan is merged into this Plan and such plan contains a vesting schedule
which is different from the vesting schedule contained at Section 6.2, the
vesting schedule contained at Section 6.2 shall be treated as an amendment to
the vesting schedule of the merged plan and the provisions of Section 6.2(e)
shall apply.

 

62



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Plan the day and year
first above written.

EMPLOYER

BancFirst Corporation

By:

David E. Rainbolt, President

TRUSTEE

BancFirst, an Oklahoma banking corporation

By:

Authorized Officer

